Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 1 of 163 PageID #: 1422




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                          REQUEST TO BE
                                                        FILED UNDER SEAL


  United States of America,

         V.                                             Criminal No. 10-288(ILG)

  Luis Agustin Caicedo Velandia,

                Defendant.




                               MEMORANDUM OF DEFENDANT
                              LUIS AGUSTIN CAICEDO VELANDIA
                               WITH RESPECT TO SENTENCING




                                                 Alessandra DeBlasio
                                                 Attorney At Law
                                                 299 Broadway, Suite 1803
                                                 New York, New York 10007
                                                (212)321-7084
                                                ad@adeblasiolaw.com

                                                 Luis I. Guerra
                                                 LUIS I GUERRA,P.A.
                                                 Fountain Square
                                                 15800 Pines Boulevard, Suite 206
                                                 Pembroke Pines, Florida 33027

                                                 Attorneys for Defendant Caicedo



  Copies By Electronic Mail To:
  Chambers of the Hon. I. Leo Glasser
  Soumya Dayananda, Acting Chief, Narcotics & Money Laundering Section
  Hiral Mehta, Assistant U.S. Attorney
  Michelle B. Malko,Probation Officer
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 2 of 163 PageID #: 1423




                                        Table of Contents

     Opening Remarks
     I.       Preliminary Statement
     II.      Legal Standard
              Substantial Assistance

           A. Significance and Usefulness of Defendant's Assistance ....
           B. Truthfulness, Completeness and Reliability of Information
           C. Nature and Extent of Defendant's Assistance

              Part I: BringingDowntheConspiracy^^^
              Part II:
              PartlH;
              Part IV: Voluntary Hand-Over of Assets

           D. Danger or Risk of Injury to Defendant from His Assistance
           E. Timeliness of Defendant's Assistance

     IV.      Section 3553(a) Factors
           A. Nature and Circumstances of the Offense, History and Characteristics
              of the Defendant


           B. Need for Sentence Imposed
           C. Need to Avoid Unwarranted Sentence Disparities
  Request for Credit for Full Time Incarcerated
  Request for Filing under Seal
  Conclusion




                                            EXHIBITS


           Superseding Indictment in U.S. v. Caicedo, No. 08-cr-I52(MDFL),Dkt. #6
           Sentencing Transcript, dated I/5/I2, No. 08-cr-I52(MDFL), Dkt. #66
           Judgment, dated 7/1 I/I 1, No. 08-cr-I52(MDFL),Dkt. #64
           Order Reducing Sentence Pursuant to Rule 35(b), dated 6/12/15, No. 08-cr-152, Dkt. #72
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 3 of 163 PageID #: 1424




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK




  United States of America,
                                                       REQUEST TO BE FILED UNDER SEAL


  Luis Agustin Caicedo Velandia,                        Criminal No. 10-288(ILG)

                  Defendant.




                                  Memorandum of Defendant
                                 Luis Agustin Caicedo Velandia
                                  WITH Respect to Sentencing



         The sentencing of Luis Agustin Caicedo Velandia comes before Your Honor as the

  epilogue to the most extraordinary multi-District narcotics-trafficking prosecution in the history

  of our country. His sentencing comes at a time when Colombia's reign and rule over

  international narcotics-trafficking is on the wane, and as we turn to fight the Mexican cartels that

  have risen to fill the void.




          Mr. Caicedo's contributions without hyperbole are beyond magnificent and his

  appearance now before this Court for sentencing caps his decade-long effort toward redemption.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 4 of 163 PageID #: 1425




  I.     Preliminary Statement

         Indicted in two Districts for his role in this single Conspiracy - narcotics-trafficking

  charges in the Middle District of Florida and money-laundering charges in the Eastern District of

  New York - Mr. Caicedo waived extradition and signaled his desire to cooperate with U.S.

  officials within days of his April 12, 2010 arrest, while still in South America. He was the

  second in the leadership rank to be arrested, and the second to cooperate.'
                                                                                           - virtually all

  indicted and/or arrested with some form of assistance from Mr. Caicedo. And all pled guilty, in

  great part due to the assistance of Mr. Caicedo, because all knew he would be the one to testify

  against them if they were to go to trial.

          Mr. Caicedo was sent to the Middle District of Florida first, in order to face the primary

  charges against him, for his role in the narcotics-trafficking part of this Conspiracy from 2000 to

  his arrest in 2010. He pled guilty at the first opportunity to all five counts ofthe superseding

  indictment, which included a CCE charge listing 50 predicate acts. (Attached as Exhibit A is the

  Superseding Indictment in the companion case, United States v. Caicedo-Velandia, No. 08-cr-

  152, MDFL.) On June 12, 2015, Mr. Caicedo received a time-served sentence."^

          Now Mr. Caicedo faces sentencing on the single remaining count in this international

  Conspiracy, in the companion case in this District, for his secondary conduct laundering the




 ' Jose Yusti-Llano, the Chief Financial Officer of the Conspiracy, was the first to be arrested,just 11 days
  before Mr. Caicedo.


  ^ At his sentencing proceeding on July II, 2011 in the Middle District of Florida in case 08-cr-152, the
  District Court departed downward 10 levels from 43 to 33, to a range of 135 to 168 months, and then
  varied downward to impose a term of 120 months. See Exhibit B, Sentencing Transcript, p. 75; Exhibit
  C, Judgment, dated 7/13/11. Following a Rule 35 re-sentencing on June 12, 2015, the District Court
  reduced the 120 month-sentence to time-served, which was 62 months of imprisonment. See Exhibit D,
  Order Reducing Sentence Pursuant to Rule 35(b), dated 6/12/15.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 5 of 163 PageID #: 1426




 proceeds of his narcotics-trafficking from 2002 until 2010. (We refer the Court to the
 Presentence Investigation Report("PSR"), which treats the cases in these two Districts as two

 halves of the same Conspiracy: "Notably,[Mr. Caicedo's] involvement in the instant[EDNY]

 offense is the same conduct underlying th[e] Florida conviction and, per Guideline 4A1.2(a)(1),

  no criminal history points are assigned as all drug amounts and the monetary proceeds associated
  with the money laundering are taken into account in the guideline computations/or the instant

 [money-laundering]offense.'               (italics added).)




         Mr. Caicedo appears now before Your Honor for sentencing — the last of more than 20

  co-conspirators to be sentenced - having pled guilty in this District to Count One of the

  superseding indictment. Mr. Caicedo has no material objections to the factual statements and
  analysis contained within the PSR. The statutory maximum term of imprisonment for this

  money-laundering portion of the Conspiracy is 20 years. As of sentencing on January 30, 2019,

  Mr. Caicedo will have served nearly 104 months(8 and 2/3 years) detained, the equivalent of

  122 months(10 years, 2 months) with good time credit.

         The Government has filed a motion for downward departure pursuant to U.S.S.G. §

  5K1.1, and we ask the Court to grant the motion to the very fullest extent.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 6 of 163 PageID #: 1427




         This Court is entitled to sentence Mr. Caicedo to whatever sentence it deems justified and

 reasonable under the circumstances for his money-laundering offense. For Mr. Caicedo - who

 was responsible for directing the Conspiracy's narcotics operations - we ask this Court for a

 sentence of time-served (equivalent to 122 months) as punishment.

         We believe that a downward departure to time served for Mr. Caicedo's guilty plea in this

 District to money-laundering is reasonable and just and not unwarranted in light of(1) Mr.

 Caicedo's virtually incomparable and extraordinary cooperation,(2)the sentences of his

 similarly-situated co-conspirators, as well as(3)the time-served sentence that the District Court

 in Florida imposed for Mr. Caicedo's primary role in this Conspiracy running the narcotics

 operation, an offense that carried as a mandatory minimum the 20 years that he now faces here as

 a maximum.




  ^ See elespectador/impreso/judicial/articuloimpreso-236457-el-capo-de-capos-se-entrego,"El capo de
  capos se entrego"["The Boss of Bosses Turns Himself In"], Nov. 23, 2010.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 7 of 163 PageID #: 1428




                                    We ask the same now for Mr. Caicedo, his release.

         Other judges in this District have sentenced many of Mr. Caicedo's co-conspirators
                                                                             |
                                 to time-served sentences for both narcotics-trafficking and

 money-laundering charges combined. Notable among them was the organization's CFO Jose

 Yusti, whose total offense level like Mr. Caicedo's was 45. {Compare^Hj^^^^^^^/^. h
 2013, Judge Johnson sentenced Yusti to a time-served sentence of approximately 42 months.




 II.     Legal Standard

         In Booker, the Supreme Court transformed the U.S. Sentencing Guidelines ("Guidelines"

 and "U.S.S.G.")from a mandatory scheme into an advisory resource. United States v. Booker,

 543 U.S. 220(2005). In Gall, the Supreme Court reiterated that "the Guidelines are not

  mandatory, and thus the range of choice dictated by the facts of the case is significantly

 broadened." Gall v. United States, 552 U.S. 38, 59(2007)(internal quotation marks and citation

 omitted).
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 8 of 163 PageID #: 1429




         While the Guidelines provide "the starting point and the initial benchmark," they are "not

 the only consideration." Gall,552 U.S. at 49. This Court should take into account the
 downward departure motion the Government filed pursuant to U.S.S.G. § 5K1.1, and it "should
 then consider all of the § 3553(a)factors to determine whether they support the sentence

 requested by a party." Id. at 49-50(footnote omitted).

 III.    Substantial Assistance to Authorities: Section 5K1.1 Downward Departure

         We do not write this lengthy Memorandum to defend the conduct, minimize the

 consequences, or diminish the import of Luis Caicedo's criminal actions. Nobody can or should
 do that. We do not write to apologize for Mr. Caicedo's criminal actions. Only he can do that,

 and he will, in a statement before Your Honor at the time of his sentencing.

         Nor do we write to state why Luis Caicedo did what he did. My father Peter E. DeBlasio,

 a great trial lawyer, and 65 years ago an Assistant U.S. Attorney in this very District — having
  graduated from Columbia Law School where he was a student in then-Professor now-Judge
  Weinstein's very first class — told me once and told me again that the why and wherefore of a

  criminal's actions can never truly be known by those of us who are not ourselves criminals.

         However, what we can do for the Court is to tell Your Honor all that Mr. Caicedo has

  done toward atonement and contrition, for it is no longer the "why" of it all that is relevant, but

  rather what Mr. Caicedo has chosen to do since his fall that dominates this sentencing -and that

  has been extraordinary.

         This sentencing is driven almost exclusively by Mr. Caicedo's extraordinary assistance to

  our government. In establishing an appropriate reduction. Section 5K1.1 ofthe Guidelines

  permits the Court to consider(1)the significance and usefulness of the defendant's assistance,
  taking into consideration the government's evaluation ofthe assistance rendered;(2)the
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 9 of 163 PageID #: 1430




 truthfulness, completeness, and reliability of any information or testimony provided by the
 defendant;(3)the nature and extent of the defendant's assistance;(4)any injury suffered, or any
 danger or risk of injury to the defendant or his family resulting from his assistance; and (5)the
 timeliness of the defendant's assistance. U.S.S.G. § 5Kl.l(a). We address each below.

         A.       Significance and Usefulness of Defendant's Assistance

         The significance and usefulness of Defendant Caicedo's assistance to U.S. law
 enforcement is virtually without measure.

         First, Mr. Caicedo was the second defendant among the many members of the

  Conspiracy to be arrested — Jose Yusti was the first, arrested 11 days before Mr. Caicedo(H
              - and Mr. Caicedo was the second defendant to cooperate."^ As the second by just a

  matter of days, Mr. Caicedo's timely assistance proved vital for the indictment and/or arrest of
  many of the rest of the Conspiracy's members. In addition to the timeliness of his cooperation,
  his depth of knowledge of the Conspiracy enabled the U.S. government to quickly understand the
  scope of the organization making it possible to arrest virtually everyone before they could go
  into hiding, and without undue risk to the lives of the arresting agents. He even persuaded some
  of the co-conspirators to self-surrender. Mr. Caicedo also assisted prosecutors in the Eastern

  District of New York in pursuing many traffickers peripheral to the Conspiracy. His substantial
  assistance led to the indictment of at least nine individuals in this District alone.

         Second, the significance and usefulness of Mr. Caicedo's efforts went well beyond
  bringing down his own organization and peripheral Colombian traffickers.




    Mr. Caicedo began cooperating upon arrest, while still in Argentina. See Exhibit B, Sentencing
  Transcript dated 1/5/12, Case No. 08-cr-152, MDFL,Dkt. #66 p. 49.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 10 of 163 PageID #: 1431




         Third. Mr. Caicedo




         Fourth. Mr. Caicedo voluntarily turned over to U.S. officials in Colombia $104 million in

  cash and,                      a Colombian-registered airplane




         The significance and usefulness of his assistance has been inestimable.

     B. Truthfulness. Completeness and Reliability of Information

         We rely on the Government's letter pursuant to U.S.S.G. § 5K1.1 as to the truthfulness,

  completeness and reliability of Mr. Caicedo's information throughout his time imprisoned.

     C. Nature and Extent of Defendant's Assistance
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 11 of 163 PageID #: 1432




         Indeed just 15 months to the day after he was arrested, at his July 11, 2011 sentencing in
  the Middle District of Florida - a Rule 35 proceeding would follow a few years later-the

  prosecutor advised the Court that agents from the Eastern District ofNew York, among others,
  had "debriefed" Mr. Caicedo "countless times ... numerous, numerous times," and then

  characterized his still-nascent cooperation as follows:

         His memory. Your Honor, is beyond excellent. ... So what he provides us is information
         ... which is of vital importance in relying on that information going forward in an
         investigation. Mr. Caicedo-Velandia has provided information. Your Honor, that has
         resulted in a number of indictments, most of which are sealed, both here and in the
         Eastern District of New York.


  Ex. B, Sent'g Tr. p. 41 (italics added).

         For the many years following, Mr. Caicedo continued to meet often with agents and
  prosecutors from New York, Florida, Texas, Colombia and Mexico, to assist them with
  prosecutions both integral and peripheral to the Conspiracy.




          We address first, and with greater emphasis, Mr. Caicedo's role in bringing down the

  Conspiracy                                 second,



                                     j; and fourth, his disgorgement of his trafficking profits. Even
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 12 of 163 PageID #: 1433




  though Mr. Caicedo's substantial assistance                       did not specifically benefit the

  Eastern District of New York, we believe that this Court should be aware of at least some

  highlights from that cooperation because it completes the picture of the extraordinary assistance
  Mr. Caicedo provided to our country, in his effort to atone for all the acknowledged harm his
  criminal conduct has caused us.


         Part I: Bringing Down the Conspiracy

                                  Bonnie Klapper^H||^H^^^^^HHmi^^^^|




       AUSA Klapper,

                AUSA Klapper'sl                         Assistant Klapper provided "246

  nicknames of various individuals who did business with and for" the Conspiracy. See Ex. B,

  Sent'g Tr. p. 54. Extraordinarily, Mr. Caicedo was able to identify and/or provide information
  about 126 ofthose individuals. Id.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 13 of 163 PageID #: 1434




         In addition to the identity information, Mr. Caicedo provided key corroborative

  information about the individuals in the ledgers, which was critical in obtaining indictments of

  the entire hierarchy of co-conspirators. Not a single one of the Conspiracy's members went to

  trial - a great testament to Mr. Caicedo's assistance - but had they gone to trial, Mr. Caicedo

  would have testified against them and the ledgers would have provided direct evidence of their

  roles in narcotics trafficking and/or money laundering.

         The Structure of the Conspiracy

         Three individuals formed the leadership ofthe Conspiracy. First and foremost among

  them was Co-Defendant Lozano,"the boss of bosses," whom this Court has already sentenced.

  He founded the organization, and he directed the organization's alliance with Mexico.

        He received 50% of the profits from the entire conspiracy. Id.

         Second was Defendant Caicedo, who ran the narcotics operations in Colombia.

  Defendant Caicedo split the remaining 50% of the profits equally with Co-Defendant Silva, both

  earning 25%.

         Third was Co-Defendant Silva, whom this Court has already sentenced. He managed the

  organization's assets and played the lead role in the money-laundering portion of the conspiracy.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 14 of 163 PageID #: 1435




  receiving the narcotics proceeds from Mexico, storing them, disbursing them to conspiracy

  members, and paying suppliers.

         The Conspiracy's Chief Financial Officer, Jose Yusti, occupied the next leadership rung

  in the hierarchy.            He was responsible for maintaining the organization's ledgers and
  growing the business, which more than tripled in volume under his tenure. He was Mr.

  Caicedo's right-hand man in Colombia and took over when Mr. Caicedo was out of the country

  for long stretches.

         In the third tier of leadership were (1) Mr. Caicedo's brother Co-Defendant Juan Caicedo

  Velandia, who safeguarded and distributed the cash proceeds;(2) Co-Defendant Marentes, the

  chief enforcer;(3) Co-Defendant Montes, who was responsible for picking up money;(4) Juan

  Fernando "Mechas" Alvarez Meyendorf, who was responsible for transporting all of the

  Conspiracy's exports from the Pacific coast by semi-submersible boats to Central America and

  Mexico; and (5) Co-Defendant Cubillos, who was responsible for transporting money.

          Specific Assistance to Prosecutions in the Eastern District of New York

          Based in great part on the substantial assistance of Mr. Caicedo, AUSA Klapper and the

  agents in the Eastern District of New York were able to identify, locate, indict and/or arrest

  virtually every member of the Conspiracy and to dismantle its network. They went after lab

  operators and suppliers; builders of semi-submersible sea craft and crews of go-fast boats;

  overland short-haul and long-haul transporters; and cash handlers and money-launderers. Based

  in great part on the substantial assistance of Mr. Caicedo, the U.S. government seized more than

  $100 million in Conspiracy assets, thousands of kilograms of cocaine, and innumerable go-fast

  and semi-submersible boats. It was the greatest take-down in U.S. history.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 15 of 163 PageID #: 1436




         The following are individuals indicted in the Eastern District of New York, whose
  prosecutions Mr. Caicedo assisted, and against whom he would have testified at trial. The list is
  ordered by criminal case number, oldest to most recent. The list does not include every co-
  defendant charged in a particular case, butjust those against whom Mr. Caicedo provided
  information either leading to indictment, or leading to self-surrender, or leading to location and
  arrest, or corroborating facts already known to the U.S. government:



             Co-Defendant Julio Lozano Pirateqne(aka "Don Julio"), the fbundin^^ei of
             the Conspiracy who directed the Conspiracy's alliance with Mexico             - Mr.
             Caicedo arrangedfor Lozano to self-surrender by directing him to call Mr. Caicedo s
             attorney Jay White during one of his proffers with agents, during which Lozano
             discussed retaining a lawyer and surrendering; Mr. Caicedo also provided evidence
             (namely the $104 million in assets he forfeited to U.S. officialsMha^oul^upport
             the EDNY money-laundering prosecution of I n iim




             Co-Defendant Claudio Javier Silva Otalora, one of the three leaders of the
             Conspiracy, who managed the Conspiracy's assets and played the lead role in their
              money-laundering operation, receivin^roc^s from Mexico, storing them,
             disbursing them and payin^uppliersm^^^^^h^^^^^^^^^v^^^^^^^^^^
                                  Silva.

                                                                                               •sm


                                                                                                     *
                                                                                     '•aW-jy




                                                                         I'' • ifw
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 16 of 163 PageID #: 1437




               i                   tif       'a       w        ,,
                                                                    4   }
                     isiw' *                 -r   I       fe
           mM»-' .7i"«-i
                               V    h^




           t   1'- .'f..'-'''*
                        "" tf       1
               ;r

                     T.




               SL.        ,, \)
                   ^ V    '■rv "         ^
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 17 of 163 PageID #: 1438




                                                   ,4»c


                                   s^S

                                                •5;V <
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 18 of 163 PageID #: 1439




          I
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 19 of 163 PageID #: 1440




                                lit,''



                                                    ■I"'
                                                       1
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 20 of 163 PageID #: 1441




       Part II:
             Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 21 of 163 PageID #: 1442




                                                                                                                                                    ^<4;


                                                                                                                                                           ''tr;
                                                                                                                                                            w
                                               1^' ^ f 1                                  ' *<^^-^1 „ g                                                    m
                                  i ^          vs4j< >    <i                                                                A
                                                                    , f- jf "         J                 'I,                                     3          ' t:

               >»            i                  ■'
                                                         J- ^ i 'k              Y*
                                                                          >




                                          ■M                                                                                                                                          "^-S'
                                                                                                                                                                            4


                                               >/;;:#>:;l-4    5        'hS^A'^^           f
                                                 ' •#W5 "fA!''^ -'.'s.^ ■" ^4'. i(%" '^31 ^ t
                                                At T4-44«-1|&S.                      -f" V                    ^                 *^"1^   ^
                                                                                                                                                           "■■              %.
                                                                                                                                                                            " %
                                                                                                                                                                                jf"


                                                                                                                                                                               -"i^i
Jf' ir;                                        ' u                                                                          5           XV >i                        g\ '

l>4.                                                                                                                        ' -. ■«•. A -L iV '■"' -'
                                                                                                                                . ^■^•     ■
                                                                                                                                    A '^\.H ■* -^
                                                                                                                                                      «.

ik                                                                                                                ^   iB\

i^              /i                                                                                  i
                                               1^
                                               «*         «    <(                              BH
                                                                                                                                            ^ > ^^3 .



                                                                                                                                                                                1 -0i»l-


                                  ^   <   J"
                                                                                                                                                             f*- ^

         ': 'i''- .\r'^* -.,.r   ■v- r.


                                                                    ^p
     X         ^     '■
                                                                                             ' ^1-3$                   ,'Afi^l\ '               ^
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 22 of 163 PageID #: 1443




                                                                                                                                                            ', ''f

            f
            iS




j;t;-:, .                                         .; -.3
                                                        32


                                                                                                                                                                                              p


K.' ' ;.5 'ii                                   "^j,

  "*r'v.
        . ;■' "l^Vr
                                                                                                                             h: r."-,??■««'-•«#,,

h. ( .-4    pi!
                                                'V            ^
                                                                      ..  i                       sSii
                                                                                                  r       '-'•'^vA;
                                                                                                                                                  ^L^;>->'h; '' •
                                                                                                                                                   K
                                                                                                                                                                                                                                         f>l«
                                                                                                                                                                                                                                                V'l
                                                          m
                                                                                                              1,       ^                                                      -^WVr-f:«.S3,-'                                  S#               ^
                                                                                            -V          ^ v,^ 't - - X                                                     L^ '         ^ (                                         yi*-
     rt !


                              '"'5;             V ^           r               '
                                                                                                        ^n.HHv r%>^.
                                                                                                                  ^"1;
                                                                                                                       'f.%kv'                                                                                                 tj ■ 'W^ilj 'i^ ^•■'


                                                                                                                                                                                  -i                  ^      h                       f    '*►
                                                                                                  ..V ,               ,.:                                      «     "If    >i   ^W'l                      *,*'    k                     ^
                                                                                                 its ^1,j,C;
                                                                                  t-^i            +-^-4 ,(4            f>v j.          ^

 ••?              ^ f-^                                           ijS'^                          i               ^ Ml                             ■'^7'w^ 4, i
                                                                              ,1 ^ ^                                   ^
                                                                                                                                'H,-               c
                                                                                                                                                   t                                                  ■»
                                                                                                                                                                                                           ' "     <

                                                       ^'''•■Xl'                           .» 1;,
                                                          t ..sV' •< "
                                                        ^ ^                          ft.            ^          ■^«f
                                                                                                                                        ,lf ^'^#S%v
                                                                                                                                                  ui                                                      Ab -V
                                                                                                                                                                                                                               1%'^
                                4?.. y lii'-^i
                 4»^
                 imi¥;An~nif,                        ■%"                                                                                                                   Ff '''a ^                        4» 4         ^         ®I
I '-                                  iV {                                                           ^ f                    We ^                              ^                                   <t''^ ^ \            f ^ T
                                                             iJ'a, ■"                                    ^■■'^'r'^^~ - ---rvf                                              ■« ■-■■;--r ■^'v                                      mv
                                                                                                    4            t                          v4                        Afc' •*                         ^                ^ ^
                                                                                                                      4 'A "#0 , J0- y?
                                                                                                                                     .. '? ,* A
                                                                                                                                            «i          i>1w         <>    •%!         -,11       i         fit


                                                                                                         ■»       -Ji -r w                  •!{
l>    4.8                                                                            At-           <rK-^/'«' i f t
                                                                                                                      ^                t-              K^                  k $ k'm/'k                        "1)       '•"l^
     1-^.i. ■'¥                '■'fiii' vH'*''-^iib-TSi               r
                                                                                                                       frf«
     ( V^                 ^             i■J V
                                       v;. 4.^?
                                                ' ' A'i-          <       t
                                                                                                                                ,           .k '.Jfy-.4-,y^A4                    aw                   ?t A
                                                                                                                                                                                                         At'
                                                                                                                                                                                                           t'             < ^si-S




                                                                                                                                                                             ,•          't
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 23 of 163 PageID #: 1444




            m
               Irt e
                 ^ "S '-




         Part III:

         Although not specifically related to the Eastern District of New York, the third and very

  significant part of Mr. Caicedo's assistance to U.S. law enforcement was
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 24 of 163 PageID #: 1445
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 25 of 163 PageID #: 1446




         Mr. Caicedo also provided                                  I, accurate information regarding

  other vessels that narcotics-traffickers were using to transport narcotics through international

  waters. Some of the information yielded arrests and seizures; some resulted in traffickers

  dumping cocaine in the water before law enforcement could reach them; and some of the

  information was not actionable in time. Instances of successful operations follow:

            •                      based upon information Mr. Caicedo provided, law enforcement
                 stopped a vessel, which was transporting cocaine from Colombia to Mexico, in
                 the eastern Pacific; they arrested the^^ crew members who were subsequently
                 indicted in the Middle District of Florida.




                                          Mr.           provided
                 information regarding a speed boat in Colombian waters carryingapprox^^
                             cocaine. The agents relayed the information
                 which intercepted the vessel, arrested the crew, and seized the cocaine.




                                                 Agents were able to arrange for the seizure of the
                 vesselandjdespite the crew jettisoning its eocaine, law enforcement recovered
                 over^mmillj and arrested and prosecuted the crew in the Middle District of
                 Florida.


                                Mr. Caicedo provided                             information
                 regardi^ a speed boat leaving the Colombian coast with approximately!
                           of cocaine. Law enforcement spotted and stopped the vessel,
                 recovering cocaine and arresting the crew.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 26 of 163 PageID #: 1447




                 they were never able to stop and seize the vessel, it was forced to jettison large
                 quantities of cocaine while successfully eluding capture.

          Mr. Caicedo's cooperation]                m was not solely limited to seagoing
  operations. He also provided                      a wealth of information regarding narcotics

  operations, transactions and targets generally. One such operation was based in Bogota,

  Colombia, with individuals transporting narcotics           j. Mr. Caicedo passed the information
                            who, together with Colombian National Police officers, were able to

  make several arrests and seizures. For example:


                                                                       were about to travel from
                 Bogota             with cocaine in their suitcases.
                                                                                   information to the
                                                                                   were arrested^jjH
                        in Bogota, with kilogram quantities of cocaine in their suitcases.

                                       Caicedo provided information
                ^^^fthat an individual^^^lHH^^^|^^^^^^^^^^woul^^^^
                 traveling from Bogota              He wouldbecarryingasuitcase^
                 narcotics. This information was relayed to
                ^^^^^Hsei^d him and his suitcase. The information proved to be correct and
                ^^^^^^^^■was arrested and the narcotics seized.

         Mr. Caicedo was not just a remarkable and reliable source of information regarding

  ongoing narcotics operations, he also proved to be an invaluable source of information regarding

  historical facts, figures and individuals. On countless occasions, agents from all agencies sought

  Mr. Caicedo's assistance in identifying and locating targeted individuals about whom they had

  intriguing but insufficient evidence. (As noted above, AUSA Klapper alone sought his

  assistance in identifying 246 individuals.) Mr. Caicedo almost always had relevant and specific

  information that would assist the agents' investigations; and, if he did not know the information

 personally, he obtained it. His track record was stellar. Not only was Mr. Caicedo able to

 provide the complete legal name of an individual upon being given only a nickname, but he
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 27 of 163 PageID #: 1448




  either knew or obtained for the agents their Colombian national identification number (their

  'cedula"), photographs, and even addresses of their businesses and residences. Mr. Caicedo

  provided information to federal prosecutors in New York, Florida, the District of Columbia and

  Texas about the following additional individuals:


                                                                                       /'•^r



                            It                                               ■ri.


                            %%'             ^                                                 TV    -
                                                                                                   f-i
                                                                                                                -.
                                                                                                             ■ -.[v.
                   ¥   i<   C




                                                                                    I,Mft ^
                                4.1        j*
              r    t                            4''<&
                                                ^ /Ci/         '*c:   -r--                               '
            ""^4:       f^ > ,
              J ^/rX«r ^ 5.  4                    %4?fe        V"
              V*       rt."^
                                      S Tt
                                                          «f


                                      J:                                              i^

               V, ^ 1




         Part IV; Voluntary Turn-Over of Assets

         The fourth part of Mr. Caicedo's extraordinary assistance to our government was his

  voluntary forfeiture of all of his cash ($104 million) to U.S. agents in Colombia, money that was

  not otherwise known to our government, and that he handed over before there was a formal

  cooperation agreement in place. Mr. Caicedo disclosed and disgorged the cash as a

  demonstration of his genuine commitment to assist the United States, a commitment he made

  knowing of its inherent dangers. (As Mr. Caicedo was already detained, he convinced



                       to undertake a series of well-organized covert steps to deliver all the cash that

 Mr. Caicedo had. Specifically, over the course of several months in 2010, Mr. Caicedo directed

       to place $50 million in cash in three vehicles around Bogota, and $54 million in an
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 28 of 163 PageID #: 1449




  apartment in Bogota, for the U.S. agents to retrieve. Mr. Caicedo forfeited his three vehicles as



          This $104 million voluntary forfeiture was arranged for Mr. Caicedo's New York

  prosecution, where I                  was also charged. Mr. Caicedo arranged for separate and

  additional money ($9 million) to be turned over in Panama

                                in his companion case in the Middle District of Florida.

          In addition, Mr. Caicedo forfeited an airplane to DEA agents whom he was assisting.




      D. Danger or Risk of Iniurv to Defendant from His Assistance

         The danger to Mr. Caicedo and his family, on account of his decision to provide

  substantial assistance to the American government, defies articulation. In asserting this point,

  however, we never lose sight that the danger to the American public, on account of Mr.

  Caicedo's drug-trafficking, also defies articulation. The danger Mr. Caicedo now faces is of his

  own making; but the risk he took remains a factor for the Court to consider when evaluating the

  overall value of his substantial assistance, as well as the sincerity of his contrition. And for this

  reason, we discuss the real and imminent danger he faces on many fronts, risks he accepted in

  exchange for atonement.

         That Mr. Caicedo was cooperating became apparent to the public in Colombia very early

 on in the process. When in late 2010 he voluntarily turned in $104 million in cash and vehicles

 to ICE in Colombia and $9 million in cash in Panama, it leaked to the press. As a result, people
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 29 of 163 PageID #: 1450




  began to threaten his family in Colombia I



          Then, in 2011, Mr. Caicedo's cooperation was again publicized, this time in detail and in

  depth, at his open-courtroom and open-docket sentencing proceeding in the Middle District of

  Florida. An article appeared in the Colombian national media quoting from Mr. Caicedo's

  sentencing hearing, announcing to the Colombian public that Mr. Caicedo informed U.S. law

  enforcement about drug-trafficking routes; disclosed where associates were hiding; identified at
  least 126 individualsforfederal prosecutor Bonnie Klapper; recorded phone conversations with

  traffickers at the direction of U.S. agents; and was set to be a witness in several trials.^ Mr.

  Caicedo now faces retaliation from any number of underworld figures, those either disgusted by

  his disloyalty, or those who have discovered that he cooperated specifically against them.

         Mr. Caicedo even faces a risk of retaliation from Colombian police authorities, as

  information he provided to the DEA about Colombian police corruption was leaked. In an

  interview in Colombia's El Espectador, then-Police General Cesar Augusto Pinzon stated that

  DEA Country Director Jay Bergman told him (Pinzon) that Mr. Caicedo and Julio Lozano were

  giving information against him.®




 ^ See elespectador.com/noticias/judicial/si-mis-enemigos-estan-policia-articulo-356389,"Si, mis
 enemigos estan en la Policia," June 29, 2012.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 30 of 163 PageID #: 1451




,rr fc r

                                                          •£>

                                                                h


             t** 4.
                      'V   ^   • .'r^Uj.


                           y -K^lHigU ,r^"' V
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 31 of 163 PageID #: 1452




          In sum, Mr. Caicedo provided substantial assistance knowing of the possibility that there

  would be leaks to the media; and he continued to provide substantial assistance years after that

  possibility had become reality. The danger that Mr. Caicedo faces on account of his vast and

  nearly unprecedented assistance to our government cannot be overstated and, for this reason, we

  also request that the courtroom be closed for the sentencing hearing, and that the sentencing
  proceedings not appear on the public docket.

      E. Timeliness of Defendant's Assistance

         Mr. Caicedo began cooperating from the moment of his arrest.

  IV.    18 U.S.C. § 3553(a) Factors

         Pursuant to 18 U.S.C. § 3553(a), this Court may sentence Mr. Caicedo below the

  recommended Guidelines range based on the nature and circumstances of the offense, the history
  and charaeteristics of the defendant, the need for the sentence imposed, and the need to avoid

  unwarranted sentence disparities. Mr. Caicedo relies entirely on his substantial assistance in

  asking for a Guidelines departure to a sentence of time served. In addition, however, we also ask

  that, pursuant to 18 U.S.C. § 3553(a)(6), this Court consider the need to avoid unwarranted

  sentence disparities between Mr. Caicedo's sentence and those of his similarly-situated co-

  defendants and co-conspirators. See United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008)

 (en banc).

     A. Nature and Circumstances of the Offense, Historv and Characteristics ofthe Defendant

         The nature and circumstances of the offense of money-laundering are set forth

                           Juan Mendez ran the money-laundering organization in Mexico that

 laundered the Conspiracy's profits, of which Mr. Caicedo earned 25%
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 32 of 163 PageID #: 1453




                                      that Mendez would use to move the Conspiracy's money

             and Co-Defendant Silva received the money from Mendez]                          stored it.

  and disbursed it to Conspiracy members and used it to pay suppliers B           I. Mr. Caicedo's

  primary role in the Conspiracy was directing the narcotics-trafficking operation, but he

  benefitted from and shares secondary responsibility for the money-laundering operation.

         With regard to the history and characteristics of the defendant, Mr. Caicedo claims

  nothing out of the ordinary. He grew up in a loving, comfortable middle-class family in 1960s

  and 1970s Colombia, and was able to attend university for a year,                      who earned

  graduate degrees, and has worked his entire life in a lawful professional capacity,



     B. Need for Sentence Imposed

         Upon arrest, Mr. Caicedo made a choice, at great risk to his safety and ultimately to that

 of his family, to renounce the past 15 years of his life and commit his full efforts to assist U.S.

 authorities. His arrest on April 12, 2010, offered him the chance to begin to atone for his

 criminality and, since that time 104 months ago, he has been cooperating continuously. He does

 not need any additional time to deter him from ever again participating in unlawful activity.

         Additional time will not serve any meaningful purpose, not as rehabilitation, not for

 training, and not for counseling. Mr. Caicedo has been a model prisoner, and he is well educated

 and he has been, and has the potential to again be, a productive member of society. He has a

                         family,
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 33 of 163 PageID #: 1454




          Moreover, in addition to the term of imprisonment he has served, Mr. Caicedo will live in

  exile the remainder of his life. He will forever be punished for his crimes by never being able to
  return to the country of his birth, due to the very serious threat of assassination.

         The only purpose for continued incarceration is punishment, but Mr. Caicedo has by now
  received sufficient punishment. He has spent a lengthy time detained - including a full year in

  the Secured Housing Unit when first detained

 - significantly more time than his similarly-situated co-defendants and co-conspirators.

         With regard to imposition of a fine. Mr. Caicedo has no present ability to pay a fine. He

  voluntarily forfeited all of the cash he had -$104 million to agents in Colombia and $9 million

  to agents in Panama- and he forfeited his vehicles(and his airplane), so that what remains is

 property in Colombia, to which he will not be able to return or to dispose of easily. (In the

 companion Florida case, the District Court imposed a total fine in the amount of $50,000 for his

 conviction on five counts, recognizing that while Mr. Caicedo had real property assets in

 Colombia, they were not readily accessible and were in forfeiture proceedings in Colombia. See

 Ex. B, Sent'g Tr. p. 77.) We ask that no fine be imposed here.

     C. Need to Avoid Unwarranted Sentence Disparities

         The "primary purpose" of § 3553(a)(6) is "to reduce unwarranted sentence disparities

 nationwide." United States v. Wills, 476 F.3d 103, 109(2d Cir. 2006), abrogated on other

 grounds by Cavera, 550 F.3d at 191 (underline added). However,the Wills Court went on to

 state that "as a general matter," it does not "object to district courts' consideration of similarities

 and differences among co-defendants when imposing a sentence." Wills, 476 F.3d at 110

 (underline added). See also United States v. Gravel, 323 Fed. Appx. 55, 2009 WL 1035207(2d

 Cir. Apr. 21, 2009)("With respect to disparities between the sentences of co-conspirators, we
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 34 of 163 PageID #: 1455




  have previously stated that 'it is appropriate for a district court... to impose a sentence that...

  reflect[s] the extent to which the participants in a crime are similarly (or dissimilarly) situated

  and tailor the sentences accordingly.'")(quoting Wills). As it currently stands, some district

  courtjudges within the Second Circuit routinely apply subsection (a)(6) in co-defendant cases.

  See, e.g.. United States v. Padilla, 2012 WL 259169 at *6-7(S.D.N.Y. Jan. 27, 2012)(Sweet, J.);

  United States v. Bidon, 2006 WL 3025876 at *6(S.D.N.Y., Oct. 24, 2006)(Sweet, J.); United

 States V. Ortiz-Zayas, 2005 WL 1430489 at *3(S.D.N.Y. June 17, 2005)(Sweet, J.); Simon v.

  United States, 361 F.Supp.2d 35,49(E.D.N.Y. 2005)(Sifton, J.). We ask this Court as well to

  compare Mr. Caicedo to his similarly-situated co-defendants and co-conspirators.

         A time-served sentence following the nearly 104 months Mr. Caicedo has spent in

 custody - the equivalent of a 122-month sentence with 15% good time credit- is neither so high

 nor so low as to cause any unwarranted sentence disparities among cooperating narcotics-

 traffickers in this District generally, or specifically among Mr. Caicedo

                A time-served sentence for Mr. Caicedo's money-laundering conduct equivalent to

  122 months is significantly more than the following sentences ofl
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 35 of 163 PageID #: 1456




  The time that Mr. Caicedo has by now served is also 122 months longer than the money-
  launderers I                                                           ever spent in prison.

          Finally, we ask this Court to avoid an unwarranted disparity with the sentenee Mr.
  Caieedo received in the Middle District of Florida for the narcotics-trafficking and Continuing
  Criminal Enterprise portion of this conspiracy. In Florida, Mr. Caicedo's total offense level was
  43 for his guilty plea to two counts of conspiracy to distribute cocaine, one count of engagement
  in a CCE,and two counts of aiding and abetting the distribution of cocaine on board a vessel.

  The government moved for an 8-level downward departure, pursuant to § 5K1.1, noting during
  the July 11, 2011 sentencing hearing that the degree of the recommended departure was "rare" in
  that District, and that Mr. Caicedo's cooperation had been "significant" and his memory "beyond
  excellent." Ex. B, Sent'g Tr. pp. 40-41 & 46.

         The District Court granted the government's § 5K1.1 motion and departed downward 10

  levels from level 43 to 33. to a corresponding range of 135 to 168 months; then it "var[ied]"
  downward from the range to impose a term of 120 months. Ex. B, Sent'g Tr. p. 75. Following a
 Rule 35 re-sentencing on June 12, 2015, the District Court reduced the 120 month-sentence to

 time-served, which was equal to 62 months of imprisonment since his April 12, 2010 arrest in
 Argentina. Ex. D.

         In light of the 62-month time-served sentence Mr. Caicedo received for the narcotics-

 trafficking portion of this conspiracy, which carried a potential life sentenee, a sentence of time-
 served more than three and a half years later, for the money-laundering portion of this
 conspiracy, would be fair and just and not result in an unwarranted sentence disparity. Mr.
 Caicedo's total time incarcerated for narcotics-trafficking and money-laundering together is by
 now roughly equivalent to 104 months (with good time credit), which exceeds the sentences
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 36 of 163 PageID #: 1457




                                                all received for their narcotics-trafficking and money-
  laundering conduct combined.

                REQUEST FOR CREDIT FOR FULL TIME INCARCERATED

         As noted on Page 1                   Mr. Caicedo was arrested on April 12, 2010 in Argentina.

  He was arrested in Argentina at the request ofthe U.S. government, for prosecution in two

  separate Districts for this single conspiracy. He was indicted in the Middle District of Florida on

  narcotics-trafficking charges in 2008, which indictment was superseded on April 15, 2010(08-
  cr-152, MDFL,Dkt. #1 & #6); and he was indicted for money-laundering charges in the Eastern

  District of New York on April 12, 2010, the day of his arrest in Argentina (Dkt. #1). Mr.

  Caicedo has been under arrest for this conspiracy and detainedfor this conspiracy- albeit in

  Argentina, in Florida and in New York - since April 12, 2010.

         Mr. Caicedo immediately waived extradition, but remained detained in Argentina,

 pending transfer to the United States, until July 14, 2010. On July 15, 2010, he was arraigned in

 the Middle District of Florida on the criminal indictment pending there (08-cr-152, MDFL,Dkt.

 #15). On September 20, 2012, he was arraigned in this District.

         We request that Mr. Caicedo receive creditfor thefull time he has been detained since

 his day of arrest on U.S. charges - regardless of the place of arrest- which was April 12, 2010.

         In the event that this Court does not impose a sentence of time-served resulting in Mr.

 Caicedo's immediate release from custody, we request that Your Honor's judgment in this case

 reflect this Court's recommendation to the Bureau of Prisons that Mr. Caicedo receive credit for

 time served back to and including April 12, 2010, which will facilitate the Bureau's awarding

 him full credit for all time incarcerated.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 37 of 163 PageID #: 1458




                             REQUEST FOR FILING UNDER SEAL

         Undersigned counsel respectfully requests that this defense sentencing memorandum be

  filed under seal. We are sensitive to the need to minimize the amount of information in a

  criminal case that is filed under seal. See, e.g.. United States v. Aref 533 F.3d 72, 83(2d Cir.

  2008)(noting "the requirement that district courts avoid sealing judicial documents in their

  entirety unless necessary"); Lugosch v. Pyramid Co., 435 F.3d 110, 119-20(2d Cir. 2006)

 (noting that sealing orders should be "narrowly tailored").

         However, as explained above, due to the security concerns for Mr. Caicedo and his

 family, we respectfully request that the Court file this memorandum under seal in its entirety.

 See United States v. Doe,63 F.3d 121, 128(2d Cir. 1995)(danger to person may be compelling

 reason to override public's right of access in courtroom closure context).



                                          CONCLUSION

         Defendant Luis Caicedo's associates in the Conspiracy - the two other leaders with

 whom he shared power, their brilliant chief financial officer, as well as myriad lower-echelon

 players - all appeared a single time in a single District to answer at once for both narcotics and

                    charges. Virtually all

         served a single unified sentence. This is Mr. Caicedo's second appearance, the first time

 in this District, to answer a seeond time for his conduct in this single conspiracy. We ask that he

 ^^H|be permitted to go home.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 38 of 163 PageID #: 1459




         We believe that Mr. Caicedo's virtually incomparable and extraordinary assistance to
  U.S. authorities has earned him the full downward departure from the 20-year statutory
  maximum for this money-laundering offense to a sentence oftime served.



  Dated: January 21,2019                      Respectfully submitted,



                                              ALESSANDRA DEBLASIO
                                             LUIS GUERRA
                                              Attorneys for Luis Caicedo Velandia


 cc:    Soumya Dayananda, Acting Chief, Narcotics & Money Laundering Section
        Hiral Mehta, Assistant U.S. Attorney
        Office ofthe U.S. Attorney for the Eastern District of New York


 This document is ORDERED held by the Clerk in a vault or other secure place until further order
 ofthis Court.



                 SO ORDERED:
                                      THE HONORABLE I. LEO GLASSER
                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK




                                               36
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 39 of 163 PageID #: 1460
  Case 8;08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 1 of 36 PagelD 12

                                                                                                        t\
                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA                        Sot-; -
                                                                                              cA
                                                                                                        f
                                   TAMPA DIVISION
                                                                                                         vn
                                                                                                         o
                                                                                                   ••


  UNITED STATES OF AMERICA                                                       ''rO              tn




  V.                                                    Case No. 8:08-Cr-152-T-27MAP


                                                        21 U.S.C. §§ 959, 960 and 963
  LUIS AGUSTIN CAICEDO-VELANDIA                         21 U.S.C.§ 848
        a/k/a "Don Luis,"                               46 U.S.C.§§ 70503(a). 70506(a)and (b)
        a/k/a "Don Lucho"                               46 App. U.S.C.§§ 1903(a),(g) and (j)
                                                        18 U.S.C.§2
                                                        21 U.S.C.§853, 881 and 970(forfeiture)
                                                        46 U.S.C.§ 70507(forfeiture)
                                                        46 App. U.S.C.§ 1904 (forfeiture)
                                                        28 U.S.C. §2461(0)(forfeiture


                              SUPERSEDING INDICTMENT

                                                                                     5c-.
                                                                                     c:-. 1    o
        The Grand Jury charges:
                                                                                 iii. 3                  ]]
                                       COUNT ONE
                                                                                 •             at        r
                                                                                  O^-r         »         m
                                  A. INTRODUCTION                                 50O1-
                                                                                  5-^S^        —
                                                                                  j.-n-'
                                                                                     f-ri
                                                                                               —.
                                                                                               ••
                                                                                                         o
       At all times relevant to this superseding indictment:
                                                                                     52
       1.     LUIS AGUSTIN CAICEDO-VELANDIA a/k/a "Don Luis," a/k/a "Don Lucho,"
 controlled maritime cocaine transportation ventures of multi-ton quantities of cocaine
 from the North coast of Colombia, South America to various Centrai American countries
 with the ultimate destination of the cocaine being the United States.




                                                               .RA T ~PTlj
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 40 of 163 PageID #: 1461
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 2 of 36 PagelD 13


                                   B. THE CONSPIRACY

        2.     From an unknown date, but at least beginning in or about September

 2000, through and including on or about April 12,2010, the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA,
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 who will first be brought into the United States at a point in the Middle District of Florida,

 did knowingly and willfully combine, conspire and agree with other persons both known
 and unknown to the Grand Jury, to distribute five(5) kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, knowing and intending that such substance would be unlawfully imported

 into the United States, contrary to the provisions of Title 21, United States Code, Section

 959(a).

                 0. THE MANNER AND MEANS OF THE CONSPIRACY

       3.      It was part of the conspiracy that members of the conspiracy would and did

 manufacture cocaine in South America and elsewhere.

       4.      It was further part of the conspiracy that members of the conspiracy would

 and did transport cocaine from the interior regions of South America and elsewhere to

 the areas in northern Colombia and other coastal areas of South America.

       5.      It was further part of the conspiracy that members of the conspiracy would
 and did pay fees to members of the conspiracy for transporting the cocaine. These fees

 were in the form of money, a percentage of the cocaine transported, or both.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 41 of 163 PageID #: 1462
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 3 of 36 PagelD 14


        6.      It was further part of the conspiracy that members of the conspiracy
  would and did store cocaine In Colombia and elsewhere to protect It before It was
  smuggled Into the United States and elsewhere.

        7.     It was further part of the conspiracy that members of the conspiracy would
  and did transport cocaine by marltlrne vessels from the coast of South America to
  Mexico and ultimately to the United States.

        8.     It was further part of the conspiracy that members of the conspiracy would
 and did explore, utilize and attempt to utilize various smuggling methods and
 transportation routes to facilitate the smuggling and distribution of cocaine.
        9.     It was further part of the conspiracy that members of the conspiracy
 would and did facilitate and otherwise advance the goals and objectives of the
 conspiracy through threats of violence, acts of violence and Intimidation.

        10.    It was further part of the conspiracy that the members of the conspiracy
 would and did misrepresent, conceal, and hide the true purposes of acts done in
 furtherance of the conspiracy.

        All in violation of Title 21, United States Code, Sections 963 and 960(b)(1)(B){ll).
                                       COUNTTWO


                                    A.INTRODUCTION

       1.     Paragraph 1 of the Count One of this Superseding Indictment Is hereby
 realleged and incorporated by reference.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 42 of 163 PageID #: 1463
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 4 of 36 PagelD 15


                                      B. THE CONSPIRACY

        2.     From an unknown date, but at least beginning in or about September
 2000, through and including on or about April 12, 2010,the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA.
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 who will first be brought into the United States at a point in the Middle District of Florida,

 did knowingly and willfully combine, conspire and agree with other persons both known

 and unknown to the Grand Jury, to possess with intent to distribute five(5) kilograms or

 more of a mixture or substance containing a detectable amount of cocaine, a Schedule

 II controlled substance, on board a vessel subject to the jurisdiction of the United States.

        Ail in violation of Title 46, United States Code, Sections 70503(a)and 70506(a)

 and (b)and Title 21, United States Code, Section 960(b)(1)(B)(ii).

                 C. THE MANNER AND MEANS OF THE CONSPIRACY

       3.      Paragraphs 3 through 10 of the Manner and Means of the conspiracy

 section of Count One of this Superseding Indictment are hereby realieged and

 incorporated by reference.

                                       COUNT THREE

                                     A.INTRODUCTION


       1.      Paragraph 1 of Count One of this Superseding Indictment is hereby

 realieged and incorporated by reference.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 43 of 163 PageID #: 1464
   Case 8;08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 5 of 36 PagelD 16



                                     B.THE CONSPIRACY


          2.     From an unknown date, but at least beginning in or about September 2000

   and continuing thereafter up to and including on or about April 12,2010, in the Middle

   District of Florida and elsewhere, the defendant,

                             LUIS AGUSTIN CAICEDO-VELANDIA
                                        a/k/a "Don Luis,"
                                       a/k/a "Don Lucho,"

   did engage in a continuing criminal enterprise by violating on three or more occasions

   various felony provisions of Title 21, United States Code, including but not limited to.

   Sections 952, 959, and 963, and which violations include among others, the violations

   set forth in Counts One and Two of this Superseding Indictment and the violations set

   forth in the "Predicate Acts" portion of this Count, which violations were part of a

   continuing series of violations of said statutes undertaken by the defendant in concert

   with five or more other persons, with respect to whom the defendant occupied a position

   of organizer, supervisor, and manager and from which continuing series of violations the

   defendant obtained substantial income and resources.

                 C. THE MANNER AND MEANS OF THE CONSPIRACY

          3.     Paragraphs 3through 10 of the Manner and Means of the conspiracy

   section of Count One of this Superseding Indictment are hereby realleged and

   incorporated by reference.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 44 of 163 PageID #: 1465
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 6 of 36 PagelD 17


                                   P. PREDICATE ACTS


                                       Predicate Act #1

        In or around September 2000, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5)kilograms or more of a mixture or
 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1,050 kilograms, knowing and intending that such
 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United
 States Code, Section 2.

                                      Predicate Act#2

        In or around September 2000, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1050
 kilograms, in violation of Title 21, United States Code, Sections 952(a) and 963 and Title
 18, United States Code, Section 2.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 45 of 163 PageID #: 1466
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 7 of 36 PagelD 18



                                      Predicate Act#3


        In or around March 2001, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule 11 controlled

 substance, to wit: approximately 1200 kilograms, knowing and Intending that such

 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code. Section 2.

                                   Predicate Act#4


        In or around March 2001, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five(5)kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1200

 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title

 18, United States Code, Section 2.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 46 of 163 PageID #: 1467
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 8 of 36 PagelD 19


                                      Predicate Act US

        In or around August 2003, In Colombia, South America and elsewhere,the
 defendant.

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5) kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1050 kilograms, knowing and intending that such
 substance would be unlawfully Imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United

 States Code, Section 2.

                                      Predicate Act#6

       In or around August 2003, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import into the United States from a place outside
 thereof five(5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1050
 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 47 of 163 PageID #: 1468
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 9 of 36 PagelD 20


                                      Predicate Act#7

        In or around December 2003, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or
 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1050 kilograms, knowing and intending that such
 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                      Predicate Act#8


       In or around December 2003, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1050
 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 48 of 163 PageID #: 1469
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 10 of 36 PagelD 21


                                      Predicate Act#9

        In or around early 2004, In Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1700 kilograms, knowing and intending that such
 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                      Predicate Act #10

        In or around early 2004, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside
 thereof five (5) kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1700
 kilograms, in violation of Title 21, United States Code; Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                             10
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 49 of 163 PageID #: 1470
Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 11 of 36 PagelD 22


                                   Predicate Act #11


      In or around August 2004,in Colombia, South America and elsewhere,the
defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                     a/k/a "Don Luis,"
                                    a/k/a "Don Lucho,"

did knowingly and intentionally distribute five (5) kilograms or more of a mixture or
substance containing a detectable amount of cocaine, a Schedule II controlled
substance, to wit: approximately 2100 kilograms, knowing and intending that such
substance would be unlawfully imported into the United States.

       In violation of Title 21, United States Code, Section 959(a)and Title 18, United
 States Code, Section 2.

                                    Predicate Act#12


       In or around August 2004, In Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2100
 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                             11
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 50 of 163 PageID #: 1471
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 12 of 36 PagelD 23


                                      Predicate Act#13

        In or around August or September 2004, In Colombia, South America and

 elsewhere, the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 2000 kilograms, knowing and intending that such

 substance would be unlavtd'ully Imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United

 States Code, Section 2.

                                      Predicate Act#14

       In or around August or September 2004, in Colombia, South America and

 elsewhere, the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                      a^a "Don Lucho,"

 did knowingly and willfully attempt to Import Into the United States from a place outside

 thereof five (5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2000

 kilograms. In violation of Title 21, United States Code, Sections 952(a) and 963 and Title

 18, United States Code, Section 2.




                                             12
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 51 of 163 PageID #: 1472
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 13 of 36 PagelD 24



                                    Predicate Act #15

        In or around October 2004, in Colombia. South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 2000 kilograms, knowing and intending that such

 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United

 States Code, Section 2.

                                    Predicate Act #16


        In or around October 2004, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five (5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2000

 kilograms, in violation of Title 21, United States Code, Sections 952(a) and 963 and Title

 18, United States Code, Section 2.




                                             13
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 52 of 163 PageID #: 1473
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 14 of 36 PagelD 25



                                    Predicate Act#17


       In or around October 2004, In Colombia, South America and elsewhere, the

 defendant.

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1500 kilograms, knowing and Intending that such

 substance would be unlawfully imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                     Predicate Act #18


        In or around October 2004, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import Into the United States from a place outside

 thereof five (5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1500

 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title

 18, United States Code, Section 2.




                                             14
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 53 of 163 PageID #: 1474
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 15 of 36 PagelD 26



                                      Predicata Act#19

        On or about October 21, 2004, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit; approximately 1684 kilograms, knowing and Intending that such

 substance would be unlawfully Imported into the United States.

       In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                    Predicate Act #20


       On or about October 21, 2004, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five (5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1684

 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title

 18, United States Code, Section 2.




                                             15
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 54 of 163 PageID #: 1475
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 16 of 36 PagelD 27



                                      Predicate Act #21


        In or around November or December 2004, In Colombia, South America and

 elsewhere, the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5) kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1500 kilograms, knowing and intending that such

 substance would be unlawfully Imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                      Predicate Act #22


        In or around November or December 2004, in Colombia, South America and

 elsewhere, the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import Into the United States from a place outside

 thereof five(5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1500

 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title

 18, United States Code, Section 2.




                                             16
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 55 of 163 PageID #: 1476
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 17 of 36 PagelD 28



                                    Predicate Act#23


       In or around December 2004, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                     a/k/a "Don Luis,"
                                    a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 2100 kilograms, knowing and intending that such

 substance would be unlawfully imported into the United States.

       In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                    Predicate Act#24


       In or around December 2004, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                     a/k/a "Don Luis,"
                                    a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five(5)kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2100

 kilograms, in violation of Title 21, United States Code, Sections 952(a) and 963 and Title

 18, United States Code, Section 2.




                                            17
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 56 of 163 PageID #: 1477
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 18 of 36 PagelD 29



                                     Predicate Act#25


       In or around December 2004 or January 2005. In Colombia, South America and

 elsewhere, the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5) kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1500 kilograms, knowing and Intending that such

 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                     Predicate Act #26


        In or around December 2004 or January 2005, in Colombia, South America and

 elsewhere,the defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five(5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1500

 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title

 18, United States Code, Section 2.




                                             18
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 57 of 163 PageID #: 1478
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 19 of 36 PagelD 30



                                    Predicate Act #27


       In or around January 2005, In Colombia. South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                     a/k/a "Don Luis,"
                                    a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1500 kilograms, knowing and intending that such

 substance would be unlawfully Imported Into the United States.

       In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                    Predicate Act #28


        In or around January 2005, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                     a/k/a "Don Luis,"
                                    a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import into the United States from a place outside

 thereof five (5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1500

 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title

 18, United States Code, Section 2.




                                             19
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 58 of 163 PageID #: 1479
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 20 of 36 PagelD 31



                                      Predicate Act#29

        On or about January 25,2005, in Colombia. South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1428 kilograms, knowing and Intending that such

 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United

 States Code, Section 2.

                                    Predicate Act #30


       On or about January 25, 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five (5) kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1428

 kilograms, in violation of Title 21, United States Code, Sections 952(a) and 963 and Title

 18, United States Code, Section 2.




                                             20
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 59 of 163 PageID #: 1480
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 21 of 36 PagelD 32



                                     Predicate Act #31


        In or around February 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5) kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, knowing and intending that such substance would be unlawfully imported

 into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                     Predicate Act #32


        In or around February 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                      a/k/a "Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside

 thereof five(5)kilograms or more of a mixture or substance containing a detectable

 amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United

 States Code, Sections 952(a)and 963 and Title 18, United States Code, Section 2.




                                             21
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 60 of 163 PageID #: 1481
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 22 of 36 PagelD 33



                                      Predicate Act #33

        On or about April 16,2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5) kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1909 kilograms, knowing and intending that such
 substance would be unlawfully Imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                      Predicate Act #34

       On or about April 16, 2005, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1909
 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                             22
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 61 of 163 PageID #: 1482
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 23 of 36 PagelD 34



                                      Predicate Act#35


        In or around April or May 2005, In Colombia, South America and elsewhere, the

  defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1500 kilograms, knowing and intending that such
 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United

 States Code, Section 2.

                                      Predicate Act #36


        In or around April or May 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1500
 kilograms, in violation of Title 21, United States Code, Sections 952(a) and 963 and Title
 18. United States Code, Section 2.




                                             23
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 62 of 163 PageID #: 1483
 Case 8:08-cr-00152-JDW-MAP Document6 Filed 04/15/10 Page 24 of 36 PagelD 35



                                      Predicate Act #37

        In or around May or June 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1500 kilograms, knowing and Intending that such

 substance would be unlawfully Imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United

 States Code, Section 2.

                                      Predicate Act #38


        In or around May or June 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import Into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1500
 kilograms, In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                             24
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 63 of 163 PageID #: 1484
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 25 of 36 PagelD 36



                                      Predicate Act #39

        On or about June 9, 2005, in Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis."
                                      a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1848 kilograms, knowing and Intending that such

 substance would be unlawfully Imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United

 States Code, Section 2.

                                      Predicate Act #40


        On or about June 9, 2005, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import Into the United States from a place outside
 thereof five (5) kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1848
 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                             25
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 64 of 163 PageID #: 1485
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 26 of 36 PagelD 37


                                      Predicate Act#41

        On or about August 16, 2005, in Colombia, South America and elsewhere,the

  defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five (5)kilograms or more of a mixture or

 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 2850 kilograms, knowing and intending that such
 substance would be unlawfully imported into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United
 States Code, Section 2.

                                      Predicate Act #42

        On or about August 16, 2005, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2850
 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18. United States Code, Section 2.




                                            26
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 65 of 163 PageID #: 1486
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 27 of 36 PagelD 38


                                      Predicate Act #43

        On or about October 21, 2005, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or
 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 1760 kilograms, knowing and intending that such
 substance would be unlawfully Imported into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United
 States Code, Section 2.

                                      Predicate Act #44

        On or about October 21,2005, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import Into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1760
 kilograms. In violation of Title 21. United States Code. Sections 952(a) and 963 and Title
 18, United States Code, Section 2.




                                            27
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 66 of 163 PageID #: 1487
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 28 of 36 PagelD 39


                                      Predicate Act #4S

        On or about December 1, 2005, In Colombia, South America and elsewhere, the
  defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or
 substance containing a detectable amount of cocaine, a Schedule II controlled
 substance, to wit: approximately 1300 kilograms, knowing and Intending that such
 substance would be unlawfully Imported into the United States.
        In violation of Title 21. United States Code, Section 959(a)and Title 18, United
 States Code, Section 2.

                                      Predicate Act #46

        On or about December 1,2005, In Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import Into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 1300
 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                             28
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 67 of 163 PageID #: 1488
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 29 of 36 PagelD 40


                                      Predicate Act#47

         In or around early 2006, in Colombia, South America and elsewhere, the
  defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

  did knowingly and Intentionally distribute five(5)kilograms or more of a mixture or
 substance containing a detectable amount of cocaine, a Schedule 11 controlled

 substance, to wit: approximately 2000 kilograms, knowing and Intending that such
 substance would be unlawfully Imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a) and Title 18, United
 States Code, Section 2.

                                      Predicate Act #48

        In or around early 2006, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and willfully attempt to import Into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2000
 kilograms, in violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.




                                            29
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 68 of 163 PageID #: 1489
 Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 30 of 36 PagelD 41


                                      Predicate Act#49

        In or around August 2006, in Colombia, South America and elsewhere, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                    a/k/a "Don Luis,"
                                   a/k/a "Don Lucho,"

 did knowingly and intentionally distribute five(5)kilograms or more of a mixture or
 substance containing a detectable amount of cocaine, a Schedule II controlled

 substance, to wit: approximately 2000 kilograms, knowing and intending that such
 substance would be unlawfully Imported Into the United States.

        In violation of Title 21, United States Code, Section 959(a)and Title 18, United
 States Code, Section 2.

                                      Predicate Act #50

        In or around August 2006, In Colombia, South America and elsewhere, the

 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA
                                       a/k/a "Don Luis,"
                                      a/k/a "Don Lucho,"

 did knowingly and willfully attempt to Import Into the United States from a place outside
 thereof five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a Schedule II controlled substance, to wit: approximately 2000
 kilograms. In violation of Title 21, United States Code, Sections 952(a)and 963 and Title
 18, United States Code, Section 2.

       All In violation of Title 21, United States Code, Section 848(a).


                                             30
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 69 of 163 PageID #: 1490
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 31 of 36 PagelD 42


                                        COUNT FOUR

        From an unknown date, through on or about April 16. 2005, with the Middle
  District of Florida being the place at which the defendant will enter the United States,
 the defendant,

                             LUIS AGUSTIN CAICEDO-VELANDIA,
                                      a/k/a/"Don Luis,"
                                     a/k/a "Don Lucho,"

 did knowingly and intentionally aid and abet persons who were on board a vessel
 subject to the jurisdiction of the United States, and who first entered the United States in
 the Middle District of Florida, in knowingly and intentionally possessing with intent to
 distribute five(5)kilograms or more of a mixture or substance containing a detectable
 amount of cocaine, a schedule II controlled substance.

               In violation of Title 46 Appendix, United States Code, Sections 1903(a)and
 1903(g), Title 18, United States Code, Section 2 and Title 21, United States Code,
 Section 960(b)(1)(B)(ii).

                                       COUNT FIVE

        From an unknown date, through on or about June 9,2005, with the Middle District
 of Florida being the place at which the defendant will enter the United States,
 the defendant,

                             LUIS AGUSTIN CAICEDO-VELANDIA,
                                      a/k/a/"Don Luis,"
                                     a/k/a "Don Lucho,"

did knowingly and intentionally aid and abet persons who were on board a vessel
subject to the jurisdiction of the United States, and who first entered the United States in


                                             31
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 70 of 163 PageID #: 1491
  Case 8;08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 32 of 36 PagelD 43


  the Middle District of Florida, in knowingly and intentionally possessing with intent to
  distribute five (5) kilograms or more of a mixture or substance containing a detectable
  amount of cocaine, a schedule II controlled substance.

         In violation of Title 46 Appendix, United States Code, Sections 1903(a)and
  1903(g), Title 18, United States Code, Section 2 and Title 21, United States Code,
  Section 960(b)(1)(B)(ii).

                                        FORFEITURES

         1.     The allegations in Counts One through Five of this Superseding Indictment
 are hereby realleged and incorporated by reference for the purpose of alleging
 forfeitures pursuant to the provisions of Title 21, United States Code, Sections 853 and
 970; and Title 46 Appendix, United States Code, Section 1904, Title 46, United States
 Code, Section 70507, Title 21, United States Code, Section 881(a), and Title 28, United
 States Code, Section 2461(c).
        2.     From his engagement in the violations alleged in Count One of this
 Superseding Indictment, punishable by imprisonment for more than one year, the
 defendant,

                              LUIS AGUSTIN CAICEDO-VELANDIA.
                                       a/k/a/"Don Luis,"
                                      a/k/a "Don Lucho,"

 shall forfeit to the United States of America, pursuant to Title 21, United States Code,
 Sections 970 and 853(a)(1) and (2), all of his right, title, and interest in any:
               a.     property constituting, or derived from, any proceeds the defendant
                      obtained, directly or indirectly, as a result of such violations: and


                                              32
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 71 of 163 PageID #: 1492
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 33 of 36 PagelD 44


                b.      property used, or intended to be used, in any manner or part to
                        commit, or to facilitate the commission of, such violations.
         3.     From his engagement in the violations alleged in Count Two of this
  Superseding Indictment, punishable by imprisonment for more than one year, the
 defendant,

                            LUIS AGUSTIN CAICEDO-VELANDIA,
                                         a/k/a "Don Luis,"
                                        a/k/a "Don Lucho,"

 shall forfeit to the United States, pursuant to Title 46, United States Code, Section
 70507, Title 21, United States Code, Section 881(a), and Title 28, United States Code,
 Section 2461(c), all of his right, title, and interest in any property described in Title 21,
 United States Code, Section 881(a)(1)through (11), that was used or intended for use to
 commit, or to facilitate the commission of, such violations.

        4.      From his engagement in the violations alleged in Count Three of this
 Superseding Indictment, punishable by imprisonment for more than one year, the
 defendant,

                            LUIS AGUSTIN CAICEDO-VELANDIA,
                                        a/k/a/"Don Luis,"
                                       a/k/a "Don Lucho,"

 shall forfeit to the United States of America, pursuant to Title 21, United States Code,
 Section 853(a)(1),(2), and (3), all of his right, title, and interest in any:
               a.      property constituting, or derived from, any proceeds the defendant

                      obtained, directly or indirectly, as a result of such violations:
               b.     property used, or intended to be used, in any manner or part to
                      commit, or to facilitate the commission of, such violations; and
                                               33
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 72 of 163 PageID #: 1493
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 34 of 36 PagelD 45


                 0.     all of his Interest in, claims against, and property or contractual
                        rights affording a source of control over, the continuing criminal
                       enterprise.

        Property to be forfeited on account of the violations alleged in Count Three of this
 Superseding Indictment shall include, but not be limited to, at least $4,000,000,000.00,
 which constitutes the proceeds of this offense.

        5.      From his engagement in the violations alleged in Counts Four and Five of
 this Superseding Indictment, punishable by imprisonment for more than one year, the
 defendant,

                           LUIS AGUSTIN CAICEDO-VELANDIA,
                                        a/k/a "Don Luis,"
                                       a/k/a "Don Lucho,"

 shall forfeit to the United States, pursuant to Title 46 Appendix, United States Code,
 Section 1904, Title 21, United States Code, Section 881(a), and Title 28, United States
 Code, Section 2461(c), all of his right, title, and interest in any property described in Title
 21, United States Code, Section 881(a)(1) through (11), that was used or intended for
 use to commit, or to facilitate the commission of, such violations.

       6.       The property to be forfeited on account of the violations alleged in Counts
 One through Five of this Superseding Indictment, shall include, but not be limited to, the
 following: currency, real property, personal property, conveyances, bank accounts,
jewelry, precious metals, insurance policies and other monetary and financial
 instruments.

       7.       If any of the property described above, as a result of any act or omission
of the defendant:

                                              34
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 73 of 163 PageID #: 1494
  Case 8:08-cr-00152-JDW-MAP Document 6 Filed 04/15/10 Page 35 of 36 PagelD 46


                         a.          cannot be located upon the exercise of due diligence;

                         b.          has been transferred or sold to, or deposited with, a third person;

                         c.          has been placed beyond the jurisdiction of the Court;

                         d.          has been substantially diminished in value; or

                         e.          has been commingled with other property which cannot be divided

                                     without difficulty;

  the United States of America shall be entitled to forfeiture of substitute property under

  the provisions of Title 21, United States Code, Section 853(p), and as incorporated by

  Title 28, United States Code, Section 2461(c).


                                                                                A TRUE BILL,




  A. BRIAN ALBRITTON
  United States Attorney




  JEFpR§Nf S.150WNING
    ^tant United States Attbrney



  I^EPH K. RUDDY
  JOSEPH K. RUDDY                              CT
  Assistant United States Attorney
  Senior Deputy Chief, Narcotics




  NiN^Cnminal Ca30&\C\Caicedo-Vetandio. Luls.2009R0099S.JSDtp.LCV.Indictment*
   FORM OBD-34   Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 74 of 163 PageID #: 1495
  APR 1991       No.


                                        UNITED STATES DISTRICT COURT
                                                                                                         o
                                                Middle District of Florida                               03
                                                                                                         03
                                                                                                         CO
                                                     Tampa Division                                     (30
                                                                                                         O
                                                                                                         CO
                                         THE UNITED STATES OF AMERICA
                                                                                                        O
                                                                                                        O
                                                           vs.


                                            Luis Agustin Caicedo-Velandia

                                            SUPERSEDING INDICTMENT

                                                      Violations:

                                           21 U.S.C.§§ 959,960 and 963
                                               21 U.S.C.§ 848
                                      46 U.S.C.§§ 70503(a), 70506(a)and (b)                         (33
                                     46 App. U.S.C. §§ 1903(a),(g)and (j)
                                                                                                     CD
                                                   A true bill.                                      Q.
                                                                                                    0


                                                                                                    01

                                                  Forepef^r
                                                                                                    Tl
                                        Filed in open court this 15th day                           03
                                                                                                    CO
                                                                                                    CD
                                                                                                    (jO
                                                 of April 2010.                                     <33
                                                                                                    O




                                            Bail $
GP0863S2S
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 75 of 163 PageID #: 1496
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 1 of 80 PagelD 176

        1                   UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

        3     UNITED STATES OF AMERICA,
        4        Plaintiff,
        5
                                      CASE NO:      8:08-OR-152-T-27MAP
                                      11 JULY 2011
        6
                                      TAMPA, FLORIDA
                                      1:30 - 3:15 PM
      7
                                      PAGES 1 - 80

      8       LUIS AUGUSTIN CAICEDO-VELANDIA,
      9         Defendant.

  10
                                            /

                     transcript of sentencing proceedings
                   BEFORE THE HONORABLE JAMES D. WHITTEMORE
                          UNITED STATES DISTRICT JUDGE

  13         APPEARANCES:

  14         For the Plaintiff:      Joseph K. Ruddy
                                     United States Attorney's Office
                                     Middle District of Florida
                                     400 N. Tampa Street
                                     Suite 3200
                                     Tampa, Florida 33602
  17
             For the Defendant:      Jay A. White
  1 O                                           ,
                                     Law Offices of White, White &
                                       Associates
                                     Suite 200
                                     1 NE 2nd Avenue
 20
                                     Miami, Florida 33132

 21
                                     Jeffrey G. Brown
                                     Brown & Doherty, P.A.
                                     Suite 120
                                     450 Carillon Parkway
 23                                  St Petersburg, Florida 33716
 24          Proceedings recorded and transcribed by
            computer-aided stenography.
 25
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 76 of 163 PageID #: 1497
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 2 of 80 PagelD
                                                                              177
                                                                                2


       1    Also present:       Gabriella Loncar, Spanish Interpreter
       2    Court Reporter: Linda Starr, RPR
                                Official Court Reporter
       3
                                801 N. Florida Avenue
                                Suite 13B
      4
                                Tampa, Florida 33602

      5

                                       INDEX
      6

      -j    Witness Name                                       D=
                                                               Page m  w
                                                                    Number
           Christopher Scott Casci o
      8

           Offset Examination by Mr. Ruddy                          13
      9    Cross Examination by Mr. Brown                 .'        25
           Redirect Examination by Mr. Ruddy....                    28
  10


  11


  12


  13


  14


  15


  16


 17


 18


 19


 20


 21


 22


 23


 24


 25
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 77 of 163 PageID #: 1498
  Case 8:08-cr-00152-JDW-MAP Document66 Filed 01/05/12 Page 3 of 80 PagelD 178

       1          COURTROOM SECURITY OFFICER: All rise. Thi                s


       2    Honorable Court is now in session. The Honorable
       3    James D. Whittemore presiding.
       4            Be seated, please.

      5
                               PROCEEDINGS
      6             THE COURT:     Good afternoon.       We are here for a
      7     sentencing hearing in United States versus
      8     Caicedo-Velandia. Let's get the appearances and
      9     then we'll swear the interpreter. For the
  10        government?

                        RUDDY:     Joseph Ruddy for the government.
  12               the court       For the defendant?

  13               MR. WHITE      Jay White on behalf of

  14
           Caicedo-Velandia who is present before the Court
  15       with the assistance of an interpreter.             Also at
  16       counsel table is local counsel, Jeffrey Brown.
 17                THE COURT:     Good afternoon.       Let's have the
 18        interpreter sworn, please.
 19               COURTROOM DEPUTY CLERK:         Do you swear or
 20        affirm that you will justly, truly, fairly and
 21        impartially act as an interpreter in the case now
 22        before the Court?

"                      INTERPRETER: I do. Gabriella Loncar,
 24        L-o-n-c-a-r.

 25               THE COURT:     I have received and reviewed the
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 78 of 163 PageID #: 1499
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 4 of 80 PagelD 179
                                                                              4



      1    presentence investigation report, as well as the
   2       government's 5K1.1 motion, the defendant's omnibus

   3       sentencing memorandum and the defendant's

   4       supplemental sentencing memorandum.

   5               The record reflects that the defendant entered

   6       a guilty plea to Counts One through Five of a

   7       superseding indictment charging him with conspiracy
   8       to distribute five or more kilograms of cocaine, the

   9       second count of conspiracy to distribute five or

  10       more kilograms of cocaine onboard a vessel subject

  H        to the jurisdiction of the United States, engaging
  12       in a continuing criminal enterprise, and Counts Four

  13       and Five with aiding and abetting individuals

 14        onboard a vessel to knowingly distribute five or

 15        more kilograms of cocaine.         His guilty pleas have

 16       been accepted and he has been adjudicated guilty of
 17       those offenses.


 18               The addendum to the report indicates,

 19       Mr. Ruddy, the government has no objections to the

 20       report or the application of the advisory

 21       guidelines.      Is that correct?

 22               MR. RUDDY:      That is correct. Your Honor.

 23               THE COURT:      And does the government move for

 24       the additional level for acceptance of

 25       responsibility?
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 79 of 163 PageID #: 1500
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 5 of 80 PagelD 180


   1                MR. RUDDY:     Yes, sir.

   2                THE COURT:     That motion will be granted.
   3       Mr. White, there appears to be one objection based
   4       on a two-level enhancement for use of a

   5       noncommercial aircraft.         I'll hear you on that, sir.
   6               MR. WHITE:     Your Honor, in the case before

   7       you, an aircraft other than a regularly scheduled
   8       commercial air carrier was never used to actually
   9       import a controlled substance into the United

  10       States.    And the facts are pretty clear and

  11       undisputed.

  12               But I would point out. Judge, that what the

 13        government's relying on here to prove the

 14       enhancement is actually relevant conduct as opposed

 15       to facts that are alleged in the indictment and that

 16        were stated before the Court in the factual proffer.

 17               The facts are such that on four occasions, a

 18       private airplane was used to transport a controlled

 19       substance from Central America to Haiti.              That

 20       controlled substance was then sold to another

 21       separate drug trafficking organization.              Payment for

 22       the sale was made and the transaction was complete.
 23               Then a second drug trafficking organization

 24       imported the controlled substance into the United

 25       States.     However, my client does not know how they
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 80 of 163 PageID #: 1501
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 6 of 80 PagelD 181
                                                                                6



   1       were imported, when they were imported or any of the
   2       details of how the second drug trafficking
   3       organization conducted their importation scheme.                We

   4       don't know if it's by foot, by truck, by boat or
   5       even by plane.

   6               Your Honor, the Chastain case which I've cited

   7       in my memorandum is a published Eleventh Circuit

   8       opinion.     And in that case, the court states, "The

   9       language of the guideline clearly contemplates a

  10       completed event, an actual importation.             The court

           rejected the district court's broad interpretation

  12       of the plane language of the guidelines."

 13                Also, the Joelson case. Your Honor, that I —

 14        that I cited in my memo, which the Chastain case

 15        actually cites to, they also state, "Stretching the

 16        definition of used to import to incorporate any use

 17       of a private plane, regardless of whether it was

 18       used during the actual importation of the cocaine,

 19       flies in the face of the plain language."
 20               Your Honor, in that case the facts are similar

 21       to the facts in this case in that a private airplane

 22       was used to transport cocaine from Guatemala -- from

 23       Colombia to Guatemala.         The facts in Joelson are

 24       different than the facts in this case. Your Honor,

 23       because there the coconspirators intended to import
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 81 of 163 PageID #: 1502
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 7 of 80 PagelD 182
                                                                             7




   1       the cocaine into the United States.

   2               The same thing as in Chastain, there was a

   3       clear intent to import marijuana, that in the

   4       Chastain case, a plane was going to bring marijuana

   5       into the United States from Jamaica.            But for the

   6       DBA intervention, those importations would have

   7       taken place.

   8               Your Honor, the lacullo case, which is the

   9       only case cited by — the case the government is

  10       relying on is an unpublished opinion where the --

 11        where an actual importation scheme actually takes

 12        place, was completed, a one-shot deal.             Even though

 13        a private plane did not actually import the

 14        controlled substance, a plane was used to fly the

 15        cocaine to the Bahamas.


 16                Well, Your Honor, in that case, the defendant

 17       lacullo was on the plane kicking the bales of

 18       cocaine out to the boat, was in Florida when the

 19       boat arrived, took the kilos of cocaine off the boat

 20       in Florida, stored it in a warehouse in Florida and

 21       eventually distributed it.          And in that case. Your

 22       Honor, the stipulated facts, the facts agreed to by

 23       the defendant and in the PSR and the factual proffer

 24       in the indictment were as such.

 25               The facts in this case are significantly
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 82 of 163 PageID #: 1503
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 8 of 80 PagelD 183
                                                                             8




   1       different.     Nobody in my client's drug trafficking

   2       organization can testify to the facts of the actual

   3       importation into the United States, which was

   4       performed by a completely separate drug trafficking

   5       organization.

   6               The government is asking you to hold that the

   7       enhancement applies every time a controlled

   8       substance is transported from one country to

   9       another.    Using that logic. Your Honor, if a kilo of

 10        cocaine can somehow be identified in the United

 11        States as a kilo that was at one point transported

 12       from Colombia to a Central American country, then

 13        the person in the United States who sells that kilo

 14        will be susceptible to that enhancement.

 15                I'd ask the Court to not apply the enhancement

 16       and sustain our objection.

 IV               THE COURT:      The Chastain case turns on the

 18       fact that the conspiratorial agreement to import

 19       never was accomplished; correct?

 20               MR. WHITE:      Correct.     The same in    Joelson.

 21       They --

 22               THE COURT:      Well, that's a distinguishing

 23       feature because in this case we do have an

 24       importation of cocaine into the United States.

 25               MR. WHITE:      I understand that. Your Honor.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 83 of 163 PageID #: 1504
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 9 of 80 PagelD 184
                                                                             9




   1       But the — not by my client's drug trafficking

   2       organization, by another drug trafficking

   3       organization.      You have --

   4               THE COURT:     What did your client plead guilty

   5       to?


   6               MR. WHITE:     The indictment is a maritime —

   7       maritime conspiracy to import cocaine, paragraph --

   8               THE COURT:     And the jurisdictional nexus is

   9       what, as you understand it?

 10                MR. WHITE:     I'm sorry?

 11                THE COURT:     The jurisdictional nexus of that

 12       conduct to the United States is what?

 13                MR. WHITE:     By -- by a boat traveling in the

 14       ocean.     It could be — the defendant could be

 15       charged with importing the cocaine into the United

 16       States.


 IV                THE COURT:     Well, that's my point.        It's --

 18                MR. WHITE:     But this is a unique and detailed

 19       enhancement.      There's no commentary, there's no

 20       policy statements.        The language says import.         I

 21       mean, to give meaning to the word import means to

 22       fly into the country.         I think usually --

 23                THE COURT:     Your client pled guilty to

 24       conspiracy to import cocaine into the United States;

 25       did he   not?
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 84 of 163 PageID #: 1505
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 10 of 80 PagelD 185
                                                                             10




   1               MR. WHITE:     Yes, sir.

   2               THE COURT:     All right.      So that conspiratorial

   3       agreement began when the cocaine was picked,

   4       packaged, processed, etcetera, transported to Haiti,

   5       then transported to the United States in some

   6       manner; correct?

   7               MR. WHITE:     Correct, Judge.

   8               THE COURT:     Well, then, it seems to me that

   9       the distinguishing feature of this case from

 10        Chastain is that we're not dealing strictly with the

 11       intent without a consummation.             We have an intent

 12        with the consummation of the importation into the

 13        United States.

 14                MR. WHITE:     Yes.


 15                THE COURT:     And it would seem to me,

 16       therefore, that the unpublished decision of lacullo,

 17       I-a-c-u-l-l-o, would be controlling.             Tell me why it

 18       shouldn't be.


 19               MR. BROWN:      Your Honor, if I could be heard

 20       briefly on this same issue?          No?

 21               MR. WHITE:      Well, Your Honor, because, first

 22       of all, we can't identify this as being the same

 23       cocaine.     In the boat example you mentioned to, the

 24       cocaine that is found on the high seas is the same

 25       cocaine that's presented here in court.              In this
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 85 of 163 PageID #: 1506
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 11 of 80 PagelD 186
                                                                             11




   1       situation, cocaine is given to somebody else, the

   2       defendant loses control.         Yes, another organization

   3       does eventually import it, but it's not one

   4       importation scheme.

   5               And, also. Your Honor, if — if — what the

   6       Court's suggesting is that, really, there's no need

   7       to have the word import in the guidelines.              It

   8       should just be transport.          Anytime a kilo of cocaine

   9       is transported from one country to another,

 10        regardless of how it enters the country or who

 11       introduces it, the guideline enhancement would

 12       apply.     I think the word import has to be given some

 13       meaning.

 14                THE COURT:     Well, you do agree that the

 15       cocaine that your client acknowledges transporting

 16       to Haiti was destined for the United States.

 IV                MR. WHITE:     Judge, generally speaking, we

 18       don't have any specific knowledge.            We don't know

 19       how it got there.        Certainly, it's fair to say that

 20       that's the direction it was heading.

 21                THE COURT:     He pled guilty to Count One;

 22       right?

 23                MR. WHITE:     Yes, sir.

 24                THE COURT:     Count One alleges in the

 25       superseding indictment that the defendant controlled
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 86 of 163 PageID #: 1507
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 12 of 80 PagelD 187
                                                                             12




   1       maritime cocaine transportation ventures on

   2       multi-ton qualities -- quantities, excuse me -- of

   3       cocaine from the north coast of Colombia, South

   4       America, to various Central American countries with

   5       the ultimate destination of the cocaine being the

   6       United States.


   7               The conspiracy alleges that the defendant,

   8       with others, combined, conspired and agreed to

   9       distribute cocaine, quote, "knowing and intending

 10       that such substance would be unlawfully imported

 11       into the United States," closed quote.

 12               MR. WHITE:      Judge, I think that's a separate

 13       conspiracy.      The cocaine that's alleged in the

 14       indictment before you as you read on talks about --

 15                THE COURT:     Well, that's a bit disingenuous,

 16       it seems to me, Mr. White, because Mr. Ruddy is

 17       going to tell you a lot more than I know about this

 18       case.    All I'm doing is reading from the count to

 19       which your client pled guilty.           And it alleges in

 20       several instances that the cocaine           was intended to

 21       and was destined to be distributed into the United

 22       States by way of importation.

 23               MR. WHITE:      And, Judge, we --

 24               THE COURT:      I don't know how you can argue

 25       that your client didn't intend to import the cocaine
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 87 of 163 PageID #: 1508
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 13 of 80 PagelD 188
                                                                                13



   1       into the United States, when he pled guilty to that

   2       very offense.

   3               MR. WHITE:     And the cocaine in the indictment,

   4       Your Honor, it's -- this is relevant conduct.               This

   5       is other cocaine that was sent to a country and then

   6       given to somebody to --

   7               THE COURT:     I don't follow that.        Count One

   8       doesn't charge a specific load, it just charges a

   9       conspiracy in general; doesn't it?            From September

 10        of 2000 through April of 2010 in the presentence

 11        report outlines a number of different go-fast

 12        vessels encompassed within the conspiracy.              So how

 13        do you distinguish between different cocaine?

 14                MR. WHITE:     Because the relevant conduct that

 15       the government's using to support the enhancement is

 16       not the actual conduct that you have before you.                  I

 17       think in this case there needs to be between -- and

 18       in the cases that we've cited, the -- there was no

 19       relevant conduct.        The facts were the facts.

 20               In lacullo, the facts were that the plane

 21       brought the cocaine and was imported into the United

 22       States.     And we knew exactly where it was going,

 23       that it was brought into the United States, where it

 24       was being distributed, where it was being housed,

 25       which boat took it off, where it was taken off.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 88 of 163 PageID #: 1509
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 14 of 80 PagelD 189
                                                                             14




   1       Here the government is relying on relevant conduct

   2       to -- for the enhancement to apply, not --

   3               THE COURT:     Well, let me ask you this.          What

   4       difference does it make?         If it's relevant conduct,

   5       he's accountable for it and it certainly can support

   6       an enhancement.


   7               MR. WHITE:     Because -- because the enhancement

   8       is being applied too broadly.          It's -- the word

   9       import has to have some meaning.           And not so much

 10       import, import by an airplane.           I mean, this is an

 11       airplane enhancement.

 12                THE COURT:     Well, in the -- I'm not arguing

 13       with you.      But by Socratic debate, if you will, in

 14       the lacullo case, the private plane was used several

 15       times to pick up cocaine in Colombia and fly it into

 16       the Bahamas, and then it was smuggled into the

 17       United States by -- I believe by boat.              So that

 18       court didn't require that the plane actually be used

 19       to import into the territorial boundary of the

 20       United States; did it?

 21               MR. WHITE:      No.   But the court was clear on

 22       the facts that an importation scheme had occurred,

 23       that it was one shot, and that the same cocaine that

 24       flew on the airplane was the exact same cocaine that

 25       came to Florida.       I don't think you have that here.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 89 of 163 PageID #: 1510
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 15 of 80 PagelD 190
                                                                             15




   1               THE COURT:     All right.     Mr. Ruddy, what's your

   2       response?

   3               MR. RUDDY:     Your Honor, I — as you've noted,

   4       the indictment charges general conspiracies which --

   5       including some overt acts that are exclusively

   6       maritime transportations of cocaine.            But it is not

   7       limited -- would not be limited to that in any order

   8       of proof, be it at trial or at this proceeding.

   9               The cocaine that was subject -- used to obtain

 10       the charging document was maritime transportation.

 11       But this is the same transportation organization

 12       using an alternative means of smuggling, in this

 13       case private aircraft, to the same locales or venues

 14       in which they smuggled by maritime conveyance.

 15                To acknowledge that the cocaine for one type

 16       of conveyance was to be brought into the United

 17       States and was imported and not another is, I would

 18       submit, inconsistent.

 19               And he's acknowledged and admitted that the

 20       cocaine that was imported by maritime conveyance was

 21       imported to the United States.           I would submit that

 22       that -- it's equally reasonable that the cocaine

 23       imported to other countries by aircraft, private

 24       aircraft was also imported into the United States.

 25               THE COURT:      Well, that's the point Mr. White
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 90 of 163 PageID #: 1511
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 16 of 80 PagelD 191
                                                                             16




   1       is making.     Do you have evidence that that's what

   2       occurred within this conspiracy?           It is your burden.

   3               MR. RUDDY:     Yes, Your Honor.       And Agent Cascio

   4       is   here.


   5               THE COURT:     Well, it seems to me, and let me

   6       make sure Mr. White agrees, that the disputed issue

   7       of fact is whether or not the cocaine that the

   8       defendant has pled guilty to conspiring to

   9       distribute and import, evidence is lacking that that

 10        cocaine was transported via a private aircraft as

 11        part of the conspiratorial importation or conspiracy

 12        to import.     Is that right, Mr. White?

 13                MR. WHITE:     We're not denying that the cocaine

 14       was -- the facts of the indictment, we're absolutely

 15       not denying one fact whatsoever.

 16                What I'm arguing is that the four instances

 17       where an airplane transported the cocaine to Central

 18       America and Haiti, then -- that a separate and

 19       distinct drug trafficking organization then took the

 20       cocaine and brought it to the United States.

 21               We do not know how that occurred, the manner

 22       in which it was done, when it was done or how it was

 23       done.    That's the limited --

 24               THE COURT:      I'm just not following that.

 25               MR. WHITE:      Not this conspiracy. Your Honor.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 91 of 163 PageID #: 1512
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 17 of 80 PagelD 192
                                                                             17




   1               THE COURT:     You're saying that these four

   2       flights were a product of a separate conspiracy --

   3               MR. WHITE:     No.

   4               THE COURT:     -- than what he pled to?

   5               MR. WHITE:     No.


   6               THE COURT:     No?


   7               MR. WHITE:     Well, Your Honor, it's -- it's a

   8       conspiracy but, I mean, the acts -- I guess, I'm

   9      trying to -- the acts of using the airplane on these

 10       four occasions that brought cocaine to a -- to a

 11       transshipment point were then sold there.              That's

 12       the entire conspiracy.         And the marine conspiracy in

 13       this case was the transshipment of drugs to Central

 14       America which would eventually be imported into the

 15       United States.


 16                THE COURT:     So your position is that the four

 17       flights that originated in Central America fall

 18       outside the conspiracy that he has pled guilty to?

 19               MR. WHITE:      A different conspiracy in the

 20       sense that they were done in a different manner.

 21       Correct.


 22               THE COURT:      All right.     Mr. Ruddy, call your

 23       first witness.


 24               COURTROOM DEPUTY CLERK:         Please raise your

 25       right hand.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 92 of 163 PageID #: 1513
Case 8;08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 18 of 80 PagelD 193
                                                                             18



   1                (Witness complied.)

   2                COURTROOM DEPUTY CLERK:        Do you swear or

   3       affirm the testimony that you give in this case will

   4       be the truth, the whole truth and nothing but the

   5       truth?


   6                THE WITNESS:     I do.

   7                COURTROOM DEPUTY CLERK:        Please be seated.

   8                (Witness complied.)

   9                COURTROOM DEPUTY CLERK:        Please state your

 10        name and spell your last name for the record.

 11                 THE WITNESS:     Christopher Scott Cascio,

 12        C-a-s-c-i-o.      Good morning.

 13                             DIRECT EXAMINATION

 14       BY   MR. RUDDY:


 15       Q         And you're employed by whom?

 16       A         The Department of Justice, DEA.

 17       Q         And for how long?

 18       A         A little over 12 years.

 19       Q       And your current assignment?

 20       A       I'm currently assigned to Operation Panama

 21       Express in Tampa, Florida.

 22       Q       And how long have you been assigned to that

 23       operation?

 24       A       A little over seven years.

 25       Q       Did you participate in an investigation of the
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 93 of 163 PageID #: 1514
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 19 of 80 PagelD 194
                                                                             19




   1       defendant here, Luis Caicedo-Velandia?

   2       A       Yes, I did.

   3       Q       And you're the case agent?

   4       A       Yes, sir.

   5       Q       There are other agents involved, but you are

   6       the   primary agent?

   7       A       Yes, sir.

   8       Q       And did you investigate Mr. Caicedo-Velandia

   9       prior to 2008?

 10        A       Yes.


 11        Q       And was an indictment returned in that year?

 12        A       Yes.


 13       Q        And was a subsequent superseding indictment

 14       obtained in the year 2010?

 15       A        Yes.


 16       Q        And did you participate in the facts of that

 17       investigation?

 18       A        Yes, I did.

 19       Q        And that information dealt with         what kind of

 20       smuggling activity?

 21       A       Cocaine smuggling.

 22       Q       And by what means or conveyance was used?

 23       A       Maritime.


 24       Q       Okay.    And subsequent to — prior to the

 25       superseding indictment and subsequent to that, did
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 94 of 163 PageID #: 1515
Case 8;08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 20 of 80 PagelD 195
                                                                             20




   1       you also learn of investigations in other venues in

   2       the United States?


   3       A       Yes.


   4       Q       And what venues were that -- was that?

   5       A       Eastern District of New York.

   6       Q       And that involved what type of witness or

   7       witnesses?


   8       A       Other witnesses involving the chief security

   9      officer and the chief financial officer and the

 10       alleged partner of Caicedo in Mexico.

 11       Q        Okay.    And what timeframe, months and years,

 12       did that -- did you obtain that information?

 13       A        I obtained the information beginning around

 14       2009.


 15       Q       Okay.    And Mr. Caicedo was arrested in the

 16       spring of 2010; is that correct?

 17       A       Yes, sir.

 18       Q       And he was extradited to the Middle District

 19       of Florida in July of last year; is that correct?

 20       A       That's correct.


 21       Q       During that time, prior to you having any

 22       contact with Mr. Caicedo, did you learn of the

 23       information possessed by these witnesses that were

 24       being used in the Eastern District of New York

 25       investigation?
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 95 of 163 PageID #: 1516
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 21 of 80 PagelD 196
                                                                             21




   1       A       Yes.


   2       Q       Okay.    And that involved what kind of

   3       activity?

   4       A       Different methods or conveyances of smuggling

   5       cocaine.


   6       Q       Such as?

   7       A       Semi-submersible methods, airplanes, cargo,

   8       vessels and land transportation organizations

   9      involved in the Caicedo organization.

 10        Q       Okay.    And the -- you mentioned two particular

 11        witnesses at least in terms of their

 12       responsibilities.

 13       A        Yes, sir.

 14       Q       The chief financial officer?

 15       A       Yes.


 16       Q       Or accountant --

 17       A       Yes.


 18       Q       -- generally.       And a chief of security?

 19       A       Yes.


 20       Q       Did you personally interview both of those

 21       people?

 22       A       Yes, I have.

 23       Q       And did they describe to you the manner in

 24       which cocaine was smuggled by this organization?

 25       A       Yes.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 96 of 163 PageID #: 1517
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 22 of 80 PagelD 197
                                                                             22




   1-      Q       And did they talk about different types of
   2       conveyances that were used?

   3       A       Yes, they did.

   4       Q       What types of conveyances did they say were
   5       used?


   6       A       They affirmed the information that we had in

   7       the investigation that semi-submersible conveyances,

   8       cargo ships, cargo vessels, airplanes and maritime

   9       transportation of the vessels.

 10        Q       When you interviewed these people, did they

 11       make any distinction between the types of

 12       conveyances that were used?

 13       A        No.


 14       Q        Did they indicate to you where this cocaine

 15       was intended for, ultimate destination?

 16       A        Yes.

 17       Q        And where?

 18       A        Ultimately it was either going to be delivered

 19       through Venezuela to Europe or through Venezuela to

 20       Mexico, ultimately to the United States.

 21       Q        Okay.   And was that by what type of

 22       conveyance?

 23       A        Depending.     They moved cocaine in all of those

 24       conveyances to the different countries.             And if the

 25       cocaine — I had information from the defendants
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 97 of 163 PageID #: 1518
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 23 of 80 PagelD 198
                                                                             23




   1       that some of the cocaine was flown to Mexico and

   2       then moved from Mexico into the United States.

   3       Q       And did they -- did these individuals indicate

   4       to you whether this was common knowledge in the

   5       organization?

   6       A       Yes.


   7       Q       And did they confirm that, in fact, cocaine

   8       was smuggled by airplane from Venezuela to Mexico

   9       and imported into the United States in this

 10        investigation?

 11        A       Yes.


 12        Q       For this organization?

 13        A       Yes.


 14       Q        Once or multiple times?

 15       A        Multiple times.

 16       Q        Who was the head of the organization?

 17       A       Mr. Caicedo.


 18       Q       Now, you indicated that these witnesses talked

 19       about some cocaine going to the United States?

 20       A       Yes.


 21       Q       Was there another ultimate destination for

 22       some of the cocaine?

 23       A       Yes, Europe.

 24       Q       Okay.    And did they make that distinction?

 25       A       Yes.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 98 of 163 PageID #: 1519
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 24 of 80 PagelD 199
                                                                             24




   1       Q       Were airplanes used to smuggle cocaine to

   2       Europe?

   3       A       Yes.


   4       Q       On one or multiple occasions?

   5       A       Multiple occasions.

   6       Q       And these types of aircraft, were they

   7       commercial aircraft?

   8       A       No, sir, private aircraft.

   9       Q       Private.    Okay.    All right.      Now, you talked

 10        about Venezuela to Mexico, that was one route?

 11        A       Yes.

 12       Q        And were there other routes used?

 13       A        Other routes would be from Colombia to Mexico,

 14       Colombia to Haiti, and Venezuela to Mexico.

 15       Q       Okay.    And we're talking strictly about

 16       airplanes here?

 17       A       Yes.


 18       Q       Those were the routes that were used by air

 19       traffic?

 20       A       Yes.


 21       Q       Noncommercial?

 22       A       Yes.


 23       Q       In all instances?

 24       A       In the instances that were explained to me by

 25       the individuals that I spoke to in this
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 99 of 163 PageID #: 1520
Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 25 of 80 PagelD 200
                                                                             25




   1       investigation.

   2       Q       Okay.     And that would be the chief financial

   3       officer, the accountant, and the head of security?

   4       A       And other individuals in the investigation.
   5       Ye s.


   6       Q       Beyond them?

   7       A       Yes.


   8       Q       Now, the -- you talked to the chief financial

   9       officer?

 10        A       Yes.


 11        Q       Did he indicate to you what the method of

 12        payment was for the cocaine that was distributed and

 13       imported into the United States?

 14       A        Yes, he did.

 15       Q        Tell us.

 16       A        U.S. dollars.

 17       Q        And to Europe?

 18       A        Euros .

 19       Q        Euros.    Okay.    Nothing further.

 20                THE COURT:     Cross-examination.

 21                MR. BROWN:     Thank you. Your Honor.

 22                              CROSS-EXAMINATION

 23       BY MR. BROWN:

 24       Q        Good afternoon. Agent.

 25       A        Good afternoon.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 100 of 163 PageID #: 1521
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 26 of 80 PagelD 201
                                                                              26



      1     Q       All right.     The -- you would agree with me
      2     that the indictment charges what is termed as

      3     maritime cocaine transportation; correct?

    4       A       Yes.


    ^       Q       Okay.    And, in fact, after you get past the
   6       first paragraph, there's a line in there on

   7       paragraph seven, page three, that again talks about
   8       transporting cocaine by maritime vessels from the

   9       coast of South America to Mexico and ultimately to
  10       the United States?

           A       I'll take your word for it.          You're looking at
  12       the indictment.

  13       Q       All right.      Now, outside of this indictment,
  14       though, I think what you're testifying to is that
  15       there was information that aircraft carrier --

  16       aircraft planes were used?

  17       A       Yes.


  13       Q       All right.     And when we're talking about
  19       aircraft, we're talking about noncommercial

  20       aircraft?

  21       A       Yes.

 22        Q       All right.     And as far as I understand the
 23        testimony, these aircraft were used to transport
 24        cocaine from one South American country to another,
 25       or perhaps the Caribbean or the Bahamas or Haiti?
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 101 of 163 PageID #: 1522
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 27 of 80 PagelD 202
                                                                              27




    1       A       Haiti, Mexico, yes.

    2       Q       Okay.    Now, were you aware of any of these
   3       airplanes, again, using that definition, the

   4       noncommercial, that flew the cocaine into the United

   5       States?


   6       A        No.


   "/      Q        All right.     So all of the flights that we're
   8       talking about are not importing into the U.S. but

   9       actually importing it from one country into another

  10       outside of the U.S.?

  11       A        That's correct.

  12       Q        All right.     Those transport — that importing

  13       or transporting of the cocaine, it's your testimony

  14       that that was a part of his organization; is that

  15       right?

  16       A        Yes.


  17       Q        All right.    Now, you said that the cocaine

  18       was -- ultimately ended up into the United States.

  19       But was it his organization that was ultimately

  20       responsible for that?        Through the aircraft is what

  21       I'm talking about.

  22       A        No.

  23       Q        All right.    He -- what we're talking about is

  24       his organization selling it to another organization

  25       and perhaps another country?
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 102 of 163 PageID #: 1523
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 28 of 80 PagelD 203
                                                                              28




    1       A       That's not clear to me.         It might be

    2       coconspirators of his, of the organization or two

    3       organizations merging.

    4       Q       Okay.    So -- but we don't know the answer to

    5       that today?

    6       A       That's correct.

    7       Q       All right.     All we know — strike that.

    8               Okay.    So it could possibly be two

    9       organizations merging, it could be one organization

  10        selling it to another?

  11        A       Right.

  12        Q       However, it wasn't his organization that was,

  13        as far as you know, responsible for then importing
  14       it into the U.S.?

  15       A        That's correct.

  16       Q       Okay.

  17               MR. BROWN:      Nothing further, then. Judge.

  18               THE COURT:      Redirect?

  19                            REDIRECT EXAMINATION

  20       BY MR. RUDDY:


  21       Q       The accountant, — was the accountant able to

  22       delineate which loads were smuggled by aircraft?

  23       A       Yes, he was.

  24       Q       Did he indicate whether those were successful?

  25       A       Yes, he did.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 103 of 163 PageID #: 1524
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 29 of 80 PagelD 204
                                                                              29



       1    Q       Okay.    In every instance?
       2    A       No.

      3     Q       Some were unsuccessful?

      4     A       Yes.

      5     Q       Okay.

      6             MR. RUDDY:     Nothing further. Your Honor.
   7                THE COURT:     Thank you, sir.       You may step
   8       down.    Watch your step, please.

   9               Next witness, please.

                   MR. RUDDY:      No further witnesses. Your Honor.

                   the COURT:      Any witnesses from the defense,
  12       Mr. White?

  13               MR. WHITE:      No, Your Honor.

  1^               the COURT:      All right.     Mr. Ruddy, argument.
  15               MR. RUDDY:     Your Honor, I'd draw to the

  1^       Court's attention paragraph eight of the superseding
  17       indictment on page three.         It states, "It was
  18       further part of the conspiracy that members of the
  19       conspiracy would and did explore, utilize and

  20       attempt to utilize various smuggling methods and

  31       transportation routes to facilitate the smuggling
 22        and distribution of cocaine."

 23                I would submit that that, at least in that

 24        aspect, deals with the limiting or unlimiting of the
 25        alleged proof to purely maritime transportation.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 104 of 163 PageID #: 1525
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 30 of 80 PagelD 205
                                                                              30



    1               THE COURT:     What is your response to the
    2       contention that the defendant was and his

   3       organization was responsible for bringing the
   4       cocaine from Central America to Haiti, for example,
   5       and then a different organization actually imported
   6       it?     Meaning, of course, across the territorial

   7       jurisdiction of the United States.

   8                MR. RUDDY:     Yes, sir.     I believe the lacullo,

   9       and I maybe mispronouncing that case, deals -- deals

  10       with that. Your Honor.         Mr. — the defendant,

  11       iBcullo, was a pilot whose responsibility began and
  12       ended with transporting -- flying the cocaine from

  13       Colombia to the Bahamas, and he was paid for that.

  1^                His role and participation and involvement in

  15       the importation enterprise ended at that point in

  16       time.    Yet he is enhanced for use of the private

  17       aircraft because the cocaine was subsequently

  18       imported into the United States by a maritime

  19       conveyance.

  20               So I would submit. Your Honor, at least if

  21       we're going to rely on the authority from the
  22       admittedly unpublished case, lacullo, that is not --

  23       not a factual distinction from the lacullo case or

 24        holding that the Eleventh Circuit made there.

 25                THE COURT:     All right.     Thank you.      Mr. White.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 105 of 163 PageID #: 1526
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 31 of 80 PagelD 206
                                                                              31



       1    Mr, Brown is getting nervous because he knows what
       2    I'm about to tell him.

      3             MR. BROWN:     Well, Your Honor, there is a
      4     distinction in that case, though.
      5             THE COURT:     Well, I'm talking about the
    6       lawyers.

    7               MR. BROWN:     Okay.

   8                THE COURT:     But go ahead.      I'm going to let
   9        you.   You'll be jumping up and down if you don't get
  18       to talk, so go ahead.

  11               MR. BROWN:      Well, there is a distinction,
  12       though, with that case.

  13               THE COURT:      What is the distinction?         I'm
  14       serious.

  15               MR. BROWN:      I know.

  16               THE COURT:     I don't see it.

  17               MR. BROWN:     Well, on page — my page four of
  18       that.


  18               THE COURT:     Of the Eleventh Circuit case?
  20               MR. BROWN:     Yes, lacullo.

  21               THE COURT:     All right.

  22               MR. BROWN:     That begins with, according to the
 23        presentence investigation report, the conspiracy
 24        involved the importation of the cocaine from

 25        Colombia through the Bahamas then into Florida.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 106 of 163 PageID #: 1527
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 32 of 80 PagelD 207
                                                                              32



      1     That's one conspiracy.

    2               THE COURT:     Let me find that.

    3               MR. BROWN:     Okay.

    4               THE COURT:     That's page four?

   5               MR. BROWN:      I have it on page four.         It's a
   6       Westlaw printout so --

   7               THE COURT:      Do you see maybe a headnote I

   8       could find that particular —

   9               MR. RUDDY:      What does it say, according to the
  10       plea --

                   MR. BROWN:      Yeah.    Do you see that in a

  12       headnote, according to --

  13               THE COURT:     In the plea agreement, lacullo
  14       agreed to plead guilty to Count One, is that it?

  15       No, that's not.

  1^               MR. RUDDY:     Your Honor, it would be page -- it
  17       would be page two on the Westlaw printout, if that's
  18       what you used.

  19               THE COURT:     My page two just has all the

  20       headnotes so --


  21               MR. RUDDY:     No, page two of the body of the
 22        opinion. Judge.

 23                THE COURT:     All right.     I got you.      Star start

 24       two, according to the presentence investigation?

 25                MR. BROWN:     Right
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 107 of 163 PageID #: 1528
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 33 of 80 PagelD 208
                                                                              33



       1             THE COURT:     All right.     Go ahead, Mr. Brown.
       2             MR. BROWN:    And it talks about that the
       3    conspiracy involved the importation of multi
       4    kilogram quantities of cocaine from Colombia through
      5     the Bahamas and into Florida by using various
      6     private aircraft.       That's -- that's what he was
      V     charged with, that's what the conspiracy was. And I
    8       think he pled to those.

    9               THE COURT: That's what our presentence report
  10       says; isn't it?

  11                MR. BROWN:     Well, it does -- it doesn't,
  12       really.     Our presentence report talks about maritime
  13       importation.      What the government is —

  1^                THE COURT:     Well, paragraph 17 pretty much
  15       spells out that noncommercial aircraft was used to

  16       move cocaine from Colombia to Guatemala and to

  17       Haiti.

  18                MR. BROWN:    Right, ultimately used.         In other

  19       words -- all right.

                    the COURT:    It doesn't say ultimately, it says
  31       specifically used.       We can't rely on what the
  22       presentence report -- it may be accurate.              But what

 23        you're to look at is the indictment.

 24                 MR. BROWN:    Right.    And the indictment charges
 25        a maritime, and it breaks it down to specific --
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 108 of 163 PageID #: 1529
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 34 of 80 PagelD 209
                                                                               34



       1    also specific offenses. The government then says
       2    under relevant conduct, there's information that an
       3    aircraft was used and the enhancement should apply.
      ^              it's only a question of using private
      5     aircraft to import or export cocaine anywhere, then
      6     I would -- I think we agree with them.             If it's
      7     just a question of sometimes there being an aircraft
    8       used, that's — then we agree.
    9               What it does, though, that meaning means
  10       there's no reason for using the word import/export.
  11       If that's how you're supposed to define it, then why
  12       even use the words?        All you need to do is say, if
           an aircraft was used that's noncommercial, the
  14       enhancement applies.

  13               But the enhancement doesn't say that.             It does
  16       use the term import/export.          And I think the case
  17       law is saying that it's either the charged
  18       conspiracy or you have to prove that it was imported
  19       through aircraft into the U.S.           Otherwise, it means
  20       nothing.     You might as well just say if you used at
  21       any point in time a noncommercial aircraft, the
  22       enhancement applies.

 23                So our distinction is we're agreeing that a
 24        noncommercial aircraft was used to transport cocaine
 25        in other countries.       All right.      Not by his
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 109 of 163 PageID #: 1530
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 35 of 80 PagelD 210
                                                                              35



       1    organization into the U.S., and there's no
      2     information of his organization using a plane into
      3     the U.S.

      4                      that's all the enhancement needs, in
    5       other words, if you don't really have to worry about
    6      importing or exporting into the U.S., if it's
   7       strictly the use of a noncommercial plane anywhere,
   8       then the government is right and the enhancement

   9       applies.

  10               We believe, though, that the word

  11       import/export means import into the U.S.              This

  12       conspiracy didn't charge import by aircraft into the
  13       U.S.    Their argument is, well, we know of four

  14       instances under relevant conduct where another

  15       organization did it, but you sold the cocaine to

  16       them, or we're not sure whether you even partnered
  17       with them

  18               I would argue that that's not enough.             That's
  19       not what the enhancement applies to.            Otherwise, all
  20       cocaine would be applicable.          I mean, anytime you
 21        use an aircraft, you would apply this.             I mean,
 22        cocaine only grows in Colombia -- well, that's one
 23        of the only places it's grown.          I know the agent
 24        here would disagree with that.

 25               So I think that you have to look at the word
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 110 of 163 PageID #: 1531
  Case 8;08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 36 of 80 PagelD 211
                                                                               36



       1    import/export and define a meaning to that, which is
       2    what the case law has done.          And it means — I

       ^    submit that it means import into the U.S.
       ^            But if this Court wants to find that the use
      5     of a small plane from, say, Colombia to Haiti or
      6     some other country with his organization is
      7     sufficient and then he's really liable for what that
    8       organization ultimately does with it, then the
    9      enhancement would apply.          i just don't think that's
  10       what the enhancement speaks about.

  il               (Brief pause.)

                         COURT:    The unpublished decision of United

  13       States versus lacullo, reported at 140 Fd. Appx. 94
  14       supports the government's position.             Notwithstanding
  15       it is unpublished, it is precedent from this
  16       circuit, which I choose to follow.

                   I don't see any meaningful distinction between
  18       the cases.     In discussing the application of
  19       2Dl.l(b)(2)(A), the panel noted that, it was
  20       ^'^'^isputed that the private plane was used several
  21       times to pick up cocaine in Colombia and fly it to
 22        the Bahamas while the cocaine was en route to this
 23        country, pointing out further that it was not

 24        disputed that a private plane was used to move
 25        cocaine from Colombia to Mayaguana Island, where it
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 111 of 163 PageID #: 1532
  Case8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 37 of 80 PagelD 212
                                                                              37



       1    was then placed on a vessel to smuggle into Florida.
       2            Reading from the opinion, quote, "On this
       3    record it is clear that a private plane was used
      4     within the meaning of Section 2D1.1(b)(2)(A) during
      5     the importation scheme of which lacullo was an
      6     active participant.        Thus, the district court did

                 err in assessing the two —level enhancement."

   8                I will overrule the defendant's objections
   9       based on the undisputed facts that have been
  10       established through the testimony of the agent that
  11       the cocaine destined for the United States while en
  12       route was transported by private aircraft between

  13       Central America and Haiti; therefore, the two-level
  14       enhancement is appropriate because a private plane
  15       was used

  16               I understand the defendant's argument.
  17       Certainly, one might argue, and I think the

  18       '^^fsridant has in good faith, that the plain reading
  19       of the subsection would support the conclusion that
  20       the government must show that the nonscheduled

  21       commercial air carrier was used to import or export
 22        the controlled substance.

 23                On the other hand, the Eleventh Circuit has
 24        not read that language consistent with the
 25        defendant's position and, in fact, has read it
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 112 of 163 PageID #: 1533
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 38 of 80 PagelD 213
                                                                              38



       1    contrary to that argument.

       2            I would note that subsection A referring to
       3    the regularly scheduled commercial air carrier, that
      4     is, the private plane, was then followed by a
      5     reference to a submersible vessel or a
      6     semi-submersible vessel — it's hard getting this
      7     out -- a submersible vessel or semi-submersible
   8        vessel as described in 18 USC Section 2285 was used.
   9               It would seem to me that if that entire

  10       provision is read in the context of the two-level

  H        enhancement, whether by use of a private airplane, a
  12       semi-submersible or submersible vessel, or the
  13       defendant acted as a pilot, copilot, captain,
  14       navigator, flight officer, etcetera, aboard any
  15       craft or vessel carrying a controlled substance,
           nead in the context of what was intended, the use of
  17       a private plane as part of the scheme at any point
  18       from origin to actual importation supports the
  19       enhancement, and that's how I'm going to rule,
  20       consistent with the Eleventh Circuit decision.
 21                That it may be relevant conduct as opposed to
 22        charged conduct is of no moment.           Although I'm not
 23        necessarily finding that, because as 1 read the

 24             ^bment, the superseding indictment of the manner

 25        and means on page three, as Mr. Ruddy points out.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 113 of 163 PageID #: 1534
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 39 of 80 PagelD 214
                                                                              39




   1       immediately after the reference to transporting
   2       cocaine by maritime vessels from the coast of South

   3       America to Mexico and ultimately to the United

   4       States, the grand jury alleged that it was further

   5       part of the conspiracy that the conspirators would

   6       and did explore, utilize and attempt to utilize

   7       various smuggling methods and transportation routes

   8       to facilitate the smuggling and distribution of

   9       cocaine.


  10               That broad characterization of various

  11       smuggling methods necessarily might include

  12       semi-submersibles, private aircraft, cargo ships,

  13       cargo containers, etcetera.

  14               Are there any other objections to the

  15       application of the advisory guidelines, Mr. White?

  16               MR. WHITE:     No, Your Honor.

  17               THE COURT:     Let me then determine the advisory

  16       guidelines, subject, of course, to the government's

  19       motion under 5K2.1, which we'll take up in a moment.
  20               Let me ask the interpreter, before I say

  21       anything else, are you having any difficulty hearing
 22        me or any of the lawyers?

 23                THE INTERPRETER:       No, Your Honor, so far.

 24                THE COURT:     Because we have a new sound system

 25       that we're all getting used to.            This new sound
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 114 of 163 PageID #: 1535
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 40 of 80 PagelD 215
                                                                              40



   1       system that we're all getting used to requires that
   2       we stay within a very small cone of the mic, unlike

   3       the old system.       It's supposed to be better, but be

   4       aware, you need to be close by.

   5               The advisory guidelines, then, based on the

   6       undisputed facts and the facts I have now resolved

   7       are as follows:

   8               We have a total offense level of 43, with a

   9       criminal history category Roman Numeral I.              Under

  10       the advisory guidelines, that results in an advisory

  11       term of life in prison, followed by five years of

  12       supervised release as to Counts One, Two, Four and

  13       Five; three to five years as to Count Three; a fine

  14       range of $25,000 to $18 million, and a 500-dollar

  15       special assessment.

  16               Mr. Ruddy, your motion, docket number 58.

  17               MR. RUDDY:     Yes, sir.     Your Honor, first of

  18       all, I would like to make this motion not only

  19       pursuant to 5K1.1, but Title 18 United States Code,

  20       Section 3553(e).       The — as you know from document

 21        number 58, we are making a motion with a recommended

 22        departure of eight levels.

 23                As you'll know from your experience on the

 24        bench here, this degree of recommended departure

 25       are — is rare.        An eight-level departure is
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 115 of 163 PageID #: 1536
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 41 of 80 PagelD 216
                                                                              41



   1       significant.      And Mr. Caicedo-Velandia's cooperation
   2       has been significant.

   3               He -- he has been debriefed by Agent Cascio
   4       countless times and other agents in the Eastern

   5       District of New York, Mexico City, Bogota, Colombia

   6       and elsewhere, numerous, numerous times.              The

   7       defendant has — has done, to the extent that could

   8       be assessed by myself and especially Agent Cascio,

   9       everything possible within his power to provide

  10       truthful, accurate and complete information.

  11               His memory. Your Honor, is beyond excellent.

  12       He has a detailed recollection of events and people,
  13       but is also willing to admit when he is not

  14       completely certain of what occurred in a particular

  15       event within -- with precision.

  16               So what he provides us is information that he

  17       knows and to the degree and extent he can recall it.

  18       which is of vital importance in relying on that

  19       information going forward in an investigation

 20                Mr. Caicedo-Velandia has provided information.

 21        Your Honor, that has resulted in a number of

 22        indictments, most of which are sealed, both here and

 23        in the Eastern District of New York.            One case. Your

 24        Honor, I prefer not to give the names because of the

 25       sealed indictments
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 116 of 163 PageID #: 1537
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 42 of 80 PagelD 217
                                                                               42




    1               Obviously, security of -- of

    2        Mr, Caicedo-Velandia is of primary concern for

    3        obviously himself and his family, but for the

    4        government, as well.       I don't believe there are any

    5        media individuals in the courtroom here today.              But

    6        as you know, these proceedings are not sealed, so

    7        I'm just going to give you the general description

    8        of the type of case and trafficker involved.

    9               One instance -- one indictment here in the

   10    -   Middle District of Florida, Your Honor, involves

   11        a -- what we refer to as a CPOT, consolidated

   12        priority organization target.         That's the highest

   13        designation of trafficker in the Justice Department.

   14        And that individual was apprehended and is pending

   15        extradition to Tampa, Florida.

   16               Mr. Caicedo-Velandia detailed extensive

  17         dealings with this individual; as I recall,

  18         acknowledged sending 30 tons of cocaine to this

  19         individual throughout the course of his dealings

  20         with him.    And his information was used to indict

  21         that individual.      And we make this motion on the —

  22         with the understanding that he will continue to

  23         cooperate down the road in the event that this

  24         particular individual is extradited successfully to

  25         Tampa, Florida.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 117 of 163 PageID #: 1538
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 43 of 80 PagelD 218
                                                                              43




    1               There's a second case that involves a number

    2       of individuals in Colombia that are probably the

    3       most significant narcotics money laundering

    4       individuals in Colombia.         They deal in the --

    5       literally the hundreds of millions if not billions

    6       of dollars in drug proceeds.

    7               Mr. Caicedo-Velandia provided information

    8       against those individuals that were utilized -- that

    9       was utilized to return an indictment against those

   10       individuals.      Those individuals are also in custody

   11       in Colombia and pending extradition to here in

   12       Tampa, Florida.

   13               There were three individuals, two separate

   14       cases in the Eastern District of New York that were

   15       indicted based upon Mr. Caicedo-Velandia's

   16       cooperation.      His information, to the extent I'm

   17       aware, these are -- these are similarly -- similar

  18        caliber traffickers. Your Honor, to the first two

  19        that I've mentioned here today.           These are high

  20       level -- high level targets and high level

  21       traffickers.


  22                The defendant, again, his information was used

  23       to indict those people.         And I'm unaware of their

  24       status. Your Honor, if they have been apprehended

  25       and are pending jurisdiction or not.             But in any
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 118 of 163 PageID #: 1539
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 44 of 80 PagelD 219
                                                                                44



    1       event, I'm assuming that they — those indictments

    2       are sealed, as well.        I'm virtually certain that

    3       they are,

    4               But that — in terms of indicted cases in

    5       which the defendant has cooperated and that resulted

    6       in those indictments, that -- that completes that

    7       aspect of his cooperation.

    8               He has also cooperated in an already indicted

    9       case involving a fugitive that is in Mexico out of

   10       the Middle District of Florida here, and has

   11       provided information in -- against that individual.

   12       That individual is also a CPOT level target.

   13               The defendant had provided information that

   14       ultimately resulted in a seizure — derivatively in

   15       a seizure of 200 kilograms of liquid cocaine in the

   16       Caribbean, and in another instance a go-fast vessel

   17       carrying 475 kilograms of cocaine.            He is -- he's

  18        cooperating in other investigations that may result

  19        in indictments in the future.

  20                Your Honor, the defendant has voluntarily

  21       identified, located and surrendered over — over a

  22       hundred and — almost $115 million in cash.                He has

  23       in the year that he's been in custody here turned

  24       over $104 million in drug proceeds in Colombia.                And

  25       that — that money was forfeited by the government
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 119 of 163 PageID #: 1540
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 45 of 80 PagelD 220
                                                                              45



    1       of Colombia.

    2                There was an additional $9 million which

    3       was       Mr. Caicedo-Velandia located in another

    4       country in Central America and the -- totaling

    5       approximately nine million, and the majority of that

    6       money was brought to Tampa.          Because of the

    7       agreements with the country in which that money was

    8       seized, we were permitted to take that -- return

    9       those funds to the -- to the United States, to

   10       Tampa.

   11                Now, the Middle District of Florida has never

   12       read nor do I believe the Eleventh Circuit has ever

   13       applied forfeitures of illegal proceeds,

   14       particularly of the criminal conduct from which

   15       the — a defendant was charged can be used for — to

  16        qualify for substantial assistance.            It is not used

  17        in the prosecution of another person.

  18                 So I mention that while I make this motion,

  19        not to the idea that it not be factored into our --

  20        our recommendation, but to help demonstrate to you

  21       essentially two things, one good, one bad; that the

  22       defendant has done everything possible to cooperate,

  23       that's the good part.

  24                 The bad part is essentially what he did, he

  25       forfeited what he had in accounts receivable.               This
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 120 of 163 PageID #: 1541
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 46 of 80 PagelD 221
                                                                                 46



    1       was money that was out there in the stream of

    2       commerce that had not been turned over to his

    3       accountant in his drug organization.

    4                It shows the — the level of trafficker that

    5       he is, but it also shows the level of cooperation he

    6       can provide to the government in other individuals

    7       at the level in which he dealt.

    8                We make that motion for eight levels. Your

    9       Honor.     I believe that, as I said, that's a -- we

   10       don't make those kind of recommendations often.                And

   11       unless you have any questions, I have nothing

   12       further.


   13                THE COURT:    No.    I'm pondering, however -- I

   14       apologize.     I don't necessarily have a question, but

   15   •   I'm pondering the recommendation in an unrelated

  16        case but of equally significant proportion in terms

  17        of international drug trafficking that I presided

  18        over the   week before last.

  19                 I don't know that you're familiar with the

  20        case, but there was a 12-level recommendation.               And,

  21        certainly, it's the prerogative of the United States

  22        Attorney's Office to determine the appropriate

  23        recommendation.       But I just wondered.        There may be

  24        substantial differences between the two cases that I

  25        would not be aware of.        Do you know of the case I'm
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 121 of 163 PageID #: 1542
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 47 of 80 PagelD 222
                                                                               47



    1       speaking?

    2                MR, RUDDY:     If you'd give me the name.

    3                THE COURT:     It was a guy from Colombia.

    4       Actually, two brothers.         Ms. Chapa-Lopez was the

    5       prosecutor.

    6                MR. RUDDY:    Two brothers?

    7                THE   COURT   Yes.


    8                MR. RUDDY     Angel Caicedo-Cabaleiro?

    9                THE   COURT   Yes .


   10                MR.   RUDDY   I'm familiar with that. Your

   11       Honor.    That --


   12                THE   COURT   That may not be fair to ask.

   13                MR.   RUDDY   Yes, sir .

   14                THE   COURT   But you asked if I had questions

   15       I just wondered.

   16                MR. RUDDY:    Yes, sir.     That is a -- that is a

  17        significant — I am familiar with that and that is a

  18        significant cooperator.         The -- at some point. Your

  19        Honor, these levels of trafficker — traffickers are

  20        not contemplated by the sentencing guidelines, they

  21       are so far off the charts.

  22                 I mean, this is a million kilos of cocaine

  23       that this man's involved with.           This is four to five

  24       billion dollars in drug proceeds.            This is -- the

  25       Sentencing Commission could not contemplate this
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 122 of 163 PageID #: 1543
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 48 of 80 PagelD 223
                                                                               4!



    1       level of trafficker,

    2               At least — and what we try to do is evaluate
    3       the level of trafficker, the degree of cooperation
    4       that he has done, and couple that with what he's

    5       being held accountable for in terms of the

    6       sentencing guidelines, and make an appropriate

    7       recommendation.

    8               Now, Mr. Caicedo-Cabaleiro is -- he was shot,

    9       injured, as you know.        He still has, I believe,

   10       serious facial injuries as a result of that.               His

   11       cooperation was delayed for years, as you well know.

   12       And to the extent of completion of his cooperation,

   13       Mr. Caicedo-Cabaleiro is much farther down the road

   14       than this defendant here.

   15               This defendant has only been here one year.

   16       Sounds like a long time.         But in the scheme of

   17       things of his cooperation, that's the first lap of a

  18        multi-mile race.       He's got a long way to go.

  19                THE COURT:     I take it from that comment that

  20        you may very well be back before the Court in the

  21       future?


  22               MR. RUDDY:      Absolutely, Your Honor.

  23               THE COURT:      All right.     Well, I think you

  24       answered the question, not that you can draw many

  25       comparisons.      But you asked if I had a question, I
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 123 of 163 PageID #: 1544
  Case 8;08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 49 of 80 PagelD 224
                                                                               49



    1       certainly had one at least in my mind, although I'm
    2       not questioning the assessment of the government, by
    3       any means.

    4               MR. RUDDY:      Yes, Your Honor.

    5               THE COURT:      Is there a response from the

    6       defense?


    7               MR. WHITE:     Yes, Your Honor, if I can be

    8       allowed to mention some additional matters not

    9       brought up by Mr. Ruddy, and also if Mr. Brown can

   10       be allowed to speak after I state to the Court the

   11       additional matters.

   12               Your Honor, the cooperation in this case

   13       actually starts in Argentina.          When I flew down to

   14       Argentina and met with my client on the first

   15       occasion, he immediately consented to extradition

   16       and he expressed his intention to cooperate.

   17               Your Honor, when we talk about the money, and

   18       I do have arguments why it does fit under a 5K1

  19        analysis, the money was a law enforcement operation.

  20        This was something that was not just surrendered in

  21        Colombia over the course of a day.            This was a

  22       three-month law enforcement investigation headed by

  23       Agent Cascio and ICE agents down in Colombia.

  24                The person responsible for doing that was Juan

  25       Caicedo-Velandia, who is my client's brother.               He
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 124 of 163 PageID #: 1545
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 50 of 80 PagelD 225
                                                                              50




    1       had an arrest warrant pending.           My client was able

    2       to speak to him and tell him this is what needed to

    3       be   done.


    4               Mr. -- my client then had to send messages to

    5       various money movers within Colombia to tell them

    6       that they must give back this money to Juan

    7       Caicedo-Velandia, the brother.

    8               The money was kept in all different areas

    9       throughout Colombia.        And what happened is Juan

   10       Caicedo-Velandia would put money in a car.              That

   11       money would then be driven to a parking lot.

   12       Mr. Caicedo, the brother, would then call his

   13       attorney, Luis Gerra, who would then call law

   14       enforcement.        Law enforcement would then come and

  15        seize the    car.


  16                That happened on three separate occasions,

  17        totaling approximately $52 million.            And it was a

  18        very dangerous operation because eventually press

  19        releases were circulating in Colombia that

  20       Caicedo-Velandia was giving back money.

  21                I can't tell you how dangerous it can be in

  22       Colombia when someone knows that you have a

  23       tremendous amount of money.          The danger comes from

  24       all over.     It comes from corrupt police officers —

  25       Mr. — the brother had a warrant, they were looking
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 125 of 163 PageID #: 1546
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 51 of 80 PagelD 226
                                                                              51



    1       to arrest him.       It also comes from criminal gangs.
    2       And what they're trying to do is kidnap, hold them
    3       for ransom and get to the money.

    4               There was also an additional money drop in an
    5       abandoned apartment in the same fashion. Your Honor.

    6       Approximately $52 million was put in an apartment.
    7       Then the brother would call his attorney.              His

    8       attorney would then call law enforcement, and the

    9       seizure would take place in the apartment.

   10               The — once the press releases got out and

   11       circulated, my client's family had to immediately

   12       leave to Panama.       They didn't have time to even get

   13       paroled into the United States.           My client's family

   14       went to Panama for safe haven, and eventually,

   15       thanks to the U.S. government, were paroled into the

   16       country.

   17               The threats and the -- and the risk of being

  18        kidnapped was so great that the brother had to leave

  19        the country.     From one day to the next, it was just

  20       everywhere in the news, and there were just so many

  21       people hunting him, hunting him.

  22               Now, in Panama there was also an operation.

  23       The danger factor wasn't as great.            But there was

  24       also a situation where my client had to send a

  25       message down to individuals in Panama that were
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 126 of 163 PageID #: 1547
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 52 of 80 PagelD 227
                                                                               52




    1       holding the money to release those funds to Agent

    2       Cascio and his Pan Ex agents, and that was done.

    3       And $9 million was brought here to the United

    4       States.


    5               The $104 million could not, because by

    6       international law, even though the money was

    7       actually given to U.S. law enforcement, it had to

    8       stay in Colombia.

    9               So, Your Honor, I think the Court can legally

   10       consider my client's surrender of drug proceeds as a

   11       form of cooperation in addition to a variance.               And

   12       it can do so by looking at the language of 5K1.

   13       Contrary to what Mr. Ruddy may say, I do think

   14       substantial assistance is defined as assisting in

   15       the investigation and prosecution of another person.

  16                Now, Your Honor, at the time that these money

  17        surrenders were taking place, Julio Lozano, who was

  18        my client's partner, was a fugitive at justice --

  19        was a fugitive.      He had an arrest warrant.          We had

  20       tried to encourage him to come in.             He did not want

  21       to come in.      He was hiding.       He was wanted.

  22                So while these money surrenders were taking

  23       place, his codefendant was a fugitive.              So my

  24       argument is that the surrendering of the money

  25       provided direct evidence of his codefendant's money
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 127 of 163 PageID #: 1548
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 53 of 80 PagelD 228
                                                                              53



    1       laundering operations.

    2               I also think it can also be considered as the

    3       voluntary disclosure of the crime of another other

    4       than the defendant, which is outlined in 5K2.16.

    5       Also, Your Honor, 5Kl.l(a)(4) directs the court to

    6       consider any danger or risk or risk of injury to the

    7       defendant or his family.

    8               Again, what Mr. — what his brother did was

    9       extremely dangerous.        The family had to be -- had to

   10       leave the country.       And thank God, nobody got hurt.

   11               Your Honor, I would agree with Mr. Ruddy on

   12       the two individuals that my client's information was

   13       used to indict the two defendants.            One being a

   14       significant target, as he said, a major drug

   15       transporter; the other one being another major

   16       transporter.

   17               Your Honor, there was another case where my

  18        client identified this individual to law enforcement

  19        and then made recorded phone calls.            And this was

  20        done from the Pinellas County jail.            This was a

  21        money mover, someone who moved money in containers

  22       for the organization.

  23                Two recorded phone calls were made to this

  24       individual where he confessed, he admitted in a

  25       conversation with my client to moving currency for
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 128 of 163 PageID #: 1549
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 54 of 80 PagelD 229
                                                                                54



    1       the organization.       That individual called Agent

    2       Cascio two weeks later and said, when can we meet.

    3               He hired a United States defense attorney.              A

    4       meeting took place with Agent Cascio and his

    5       attorney.     And I suspect, I don't know the details,

    6       I suspect that he will soon be surrendering to

    7       charges.

    8               Your Honor, again, what Mr. Ruddy said about

    9       the CPOT defendant is a hundred percent accurate.

   10       And he will be a witness in the case once this

   11       defendant does come here.         This is a very

   12       significant trafficker.

   13               Your Honor, also what I think is very

   14       important, AUSA Bonnie Clapper, who is the AUSA

   15       handling the money laundering prosecution of this

   16       case in New York, provided 246 nicknames of various

   17       individuals who did business with and for my

  18        client's drug trafficking organization.             We're

  19        talking about cocaine producers, distributors,

  20        transporters, both in the Pacific, the Caribbean and

  21       land transporters.

  22                As you can imagine, for law enforcement to

  23       secure an indictment, a target must be identified.

  24       My client was able to assist law enforcement in

  25       converting 126 of those nicknames, talking about
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 129 of 163 PageID #: 1550
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 55 of 80 PagelD 230
                                                                              55



    1       Jose Peppe Carlos, into an actual real name.               This

    2       saved law enforcement a tremendous amount of time.

    3       Additional individuals were also named, as well.

    4               Your Honor, there was a fugitive from justice.
    5       This was an individual who had been arrested, placed

    6       bond -- set bond and fled the United States to

    7       Colombia.     He had assumed a new identity in

    8       Colombia.     This was a case that was being prosecuted

    9       in the Southern District of Florida.

   10               This person -- my client knew his location,

   11       knew that he was a fugitive, knew that he escaped

   12       from federal courts here in Florida.            He was able to

   13       provide law enforcement with the real name and

   14       the -- the fake name and the real name.             Law

   15       enforcement was able to confirm that that was the

   16       same person.      My client gave the exact location

  17        where this individual was hiding.

  18                I contacted the Assistant United States

  19        Attorney handling the matter.          I said, this man is

  20        here, it's your case.        They -- apparently, because

  21       so much time had passed, they declined prosecution

  22       because they had witness problems, some of the

  23       cooperating defendants had been released from

  24       prison.

  25               Your Honor, we've also provided the location
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 130 of 163 PageID #: 1551
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 56 of 80 PagelD 231
                                                                                56




    1       of two wanted individuals.          One was an indicted

    2       individual with a provisional arrest warrant who was

    3       hiding in Colombia.        Again, my client provided the

    4       exact location where this individual was hiding.                I

    5       don't want to get into any details, but -- and my

    6       client also had his individual -- had his associates

    7       provide surveillance.

    8               Information was passed on a daily basis to the

    9       law enforcement who, in turn, had to get the

   10       Colombians involved.        Four days went by.       When they

   11       finally got to this location, this wanted, indicted

  12        individual had fled.


  13                There's another individual that was also

  14        wanted in Colombia on Colombian charges, was on the

  15       0-FACT list.      My client also provided the exact

  16       location of that individual.           However, they were

  17        unable, once again, to actually capture this person

  18       for, 1 believe, technical matters, lack of a search

  19        warrant.


  20                Your Honor, there have been hundreds of

  21       debriefings in this case.          My client has sent

  22       messages to codefendants to surrender.             There's been

  23       pictures shown, there's been identification made.

  24       I'm sure there's been -- I'm sure Agent Cascio has

  25       done a ton of DEA-6 reports.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 131 of 163 PageID #: 1552
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 57 of 80 PagelD 232
                                                                               57




    1               Agents from other districts have come, even

    2       from other countries have come to speak with my

    3       client, and an enormous amount of information has

    4       been passed on.       Your Honor, there have been four

    5       drug seizures, and I'd like to just elaborate on one

    6       Mr. Ruddy talked about, the 475 kilo go-fast.

    7               Again, that was a go-fast boat.           My client had

    8       provided a boat to law enforcement for use.              This

    9       go-fast boat had broken down on the high seas, and

  10        they were looking for another boat to be able to go

  11        out and rescue it.


  12                So the bad guys came and asked law

  13        enforcement -- or had my client's vessel, if they

  14        could use their boat and their crew go rescue this

  15        distressed    boat.


  16                The coordinates were given at that time.             The

  17       coordinates were then, obviously, relayed to the

  18       United States Coast Guard which seized the boat,

  19       seized the 475 kilos of cocaine, and four arrests

  20        were made.     And as Mr. Ruddy also points out, there

  21       was 200 gallons of liquid cocaine.            I don't know how

  22       much that -- kilos that is, but that was actually

  23       seized at a Colombian port.

  24               Your Honor, the two other -- two other matters

  25       involved drug seizures.         One was a courier who was
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 132 of 163 PageID #: 1553
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 58 of 80 PagelD 233
                                                                               58



    1       traveling from the Colombia, Bogota airport.               That
    2       information which passed on to law enforcement,
    3       including his clothing description, his name, what

    4       flight he was going to be traveling on.             That

    5       information was passed on to DBA in Bogota.

    6               This individual had received seven kilos of

    7       heroin inside of the airport by airport authorities.

    8       Law enforcement were able to — law enforcement was

    9       able to make an arrest and seize the drugs.

   10               And finally. Your Honor, there was a truck

   11       that was en route to a Colombian port carrying

   12       cocaine in a hidden compartment.           My client was able

   13       to provide information regarding the type of truck,

   14       the color of the truck, the tag, who the driver was.

  13                Again, that information was passed down to law

  16        enforcement and that truck was seized and

  17        approximately seven -- 70 kilos of cocaine was

  18        seized and three arrests.

  19                Judge, there was also some go-fast boats that

  20        were carrying cocaine, five in particular.              But it's

  21       just very hard to get a go-fast boat traveling that

  22       night close to shore.         We tried -- five CMA or

  23       critical movement alerts were actually -- were

  24       actually issued as a result of that.

  25               There were a couple of cocaine labs, one being
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 133 of 163 PageID #: 1554
  Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 59 of 80 PagelD 234
                                                                               59



    1       a base cocaine lab and a powder cocaine lab.               We've

    2       provided information about its location.              We

    3       provided workers of those labs to law enforcement.

    4       Those workers were interviewed.           Those workers

    5       agreed to go on airplanes and help law enforcement

    6       locate the exact location of the labs in an effort

    7       to destroy them.       That has yet to happen.

    8               And finally, Your Honor, there has been

    9       threats of harm to a United States -- Assistant

   10       United States Attorney in this country,             I won't

   11       mention the name.       This person, this U.S. Attorney

   12       received death threats, and as a result -- from an

   13       organization that she was prosecuting.

   14               As a result of that, the U.S. Marshal Service

   15       was assigned to protect her 24 hours, seven days a

   16       week.    This prosecutor asked my client if he could

   17       provide any information about or have any idea as to

  18        who may be able -- who may be behind this, and was

  19        also given some information as to who the

  20        organization was.

  21                My client was able to try to provide

  22       information as to who may be the actual individuals

  23       that may be trying to cause harm to her.

  24                And that's all I have as far as the

  25       cooperation. Your Honor.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 134 of 163 PageID #: 1555
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 60 of 80 PagelD 235
                                                                              60




    1               THE COURT:     All right.      Thank you.

    2               MR. BROWN:     Your Honor, Mr. White had asked me

    3       to appear as local counsel here based on our

    4       discussion, I think, that we had as to how I felt

    5       that having prior knowledge in the Middle District

    6       as to how to evaluate this.          And as we all know, the

    7       Court's going to evaluate this.

    8               But I'm going to be asking on behalf of -- for

    9       Mr. White on behalf of the client for 20 levels on

   10       this.    I believe that 20 levels is what is fair

   11       under the guidelines and prior policy of the U.S.

   12       Attorney's Office in the Middle District.

   13               You know, this district has chosen not to do

   14       what other districts do, which is go a percentage of

  15        a sentence.     I know they do that in New York.

  16        Oftentimes with cooperation, you, not surprisingly,

  17        get all the way to probation.          A lot of other

  18        different districts do it in other ways.

  19                This district, though, has repeatedly chosen

  20       to give you between two to four levels for a

  21       defendant's cooperation in making a new case.

  22       Oftentimes, that four is definitely earned when the

  23       defendant either appears at a grand jury or at a

  24       trial.


  25                So routinely I'm before this Court -- and for
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 135 of 163 PageID #: 1556
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 61 of 80 PagelD 236
                                                                                 61




    1       the last 20 years before this Court and other judges

    2       within the middle district where the government is

    3       only giving two levels.         And I know my client has

    4       made a case of four levels, because they've

    5       testified in    that case.


    6               But when you add up the levels in this case,

    7       it far exceeds 20 if we use the formula that the

    8       government has always used over the past.              And I

    9       think what's happening here is that the government

   10       doesn't want to have to give that many levels.                 And

   11       there seems to be now this saturation policy where

   12       we'll give you a formula until we get to a certain

   13       number and we just can't go much lower than that.

   14               And I analogize this as kind of to the rules

   15       of golf.    You know, I don't make the rules but --

  16        and no golfer does, but we play by the rules.               And

  17        it seems that at some point the rules normally

  18        penalize you, but every now and then there's a rule

  19        in golf that actually helps you.

  20                And this is one of those rare opportunities, I

  21       think, where normally we can't get enough levels and

  22       in this case he's earned enough levels.              If we use

  23       the formula that's always applied, it's more than

  24       eight levels.       It should be at least 20 levels.

  25               And so I'm going to be asking for the 20
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 136 of 163 PageID #: 1557
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 62 of 80 PagelD 237
                                                                              62




    1       levels in this case.          I know Mr. White probably

    2       feels like I'm asking for too much because he's not

    3       familiar with the middle district.            But I feel that

    4       it's appropriate.

    5               I think you have all of the reasons for that.

    6       You've got at least four indictments, not just of

    7       small, five-gram crack cases, but of huge

    8       indictments.      You've got at least appearing twice, I

    9       believe, in front of a grand jury.            You have threats

  10        to the family, you have having to move the family,

  11        and then you have extensive other cases, as well.

  12                THE COURT:     All right.     Thank you.      I'll grant

  13        the government's motion.         The extent of departure

  14        I'll determine after hearing all matters in

  15        mitigation.

  16                I neglected to mention that I did read the

  17       letters appended to the presentence report written

  18       on   behalf of the    defendant.


  19                Matters under Section 3553, gentlemen?

  20               MR. WHITE:      Yes, Your Honor.

  21               MR. BROWN:      Your Honor, I'm in a trial with

  22       Judge Bucklew.       Can I get the Court's permission to

  23       get back to that?

  24                THE COURT:     Yes.

  25               MR. BROWN:      Thank you.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 137 of 163 PageID #: 1558
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 63 of 80 PagelD 238
                                                                              63




    1               MR. WHITE:     Your Honor, in requesting a

    2       variance, I would again ask the Court to consider

    3       the amount of money surrendered and the manner in

    4       which it was surrendered.         The manner in     which it

    5       was surrendered, this is not your typical forfeiture

    6       case.


    7               Without a doubt, without my client's exclusive

    8       assistance, the government would have never found

    9       this money.     This is not a typical forfeiture case

  10        where the government seizes assets, the defendant in

  11        the plea agreement waives his right to contest that

  12       forfeiture, waives any defenses and then the

  13        government seizes the assets.

  14                My client could have easily said, I don't have

  15        anymore money.      I can't get to the money.         It's too

  16       dangerous.      I have to be present.        But -- and the

  17       government would have never found it.             But my client

  18       chose to do it. Your Honor.          He chose to assist the

  19       United States government in locating and

  20       surrendering $114 million.

  21                And 1 don't think -- 1 don't think


  22       extraordinary is the proper adjective for my

  23       client's actions.        1 think unprecedented is the more

  24       appropriate adjective.         And it is unprecedented

  25       because when you compare him to other similarly
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 138 of 163 PageID #: 1559
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 64 of 80 PagelD 239
                                                                              64




    1       situated defendants with similar charges, CCE,

    2       similar wealth who have cooperated, it simply hasn't

    3       been done.


    4               You look at some of the major traffickers that

    5       have passed through the U.S. District Courts in the

    6       last several years, the Montoya brothers, Fabio

    7       Ochoa Vasco, here a case in Tampa; Salvador Mancuso,

    8       Cuco Vanoy, Victor Patino, Ross Cuneo, and the list

    9       goes on.

  10                All these defendants have accounts receivable.


  11        But they do have money because a famous trafficker

  12        called Cepeta, and I'm sorry I don't have real names

  13       for you, $80 million was seized by the U.S.

  14       government; seized, not voluntarily surrendered.

  15       All these defendants cooperated, none voluntarily

  16       gave back a dime.

  17                My client's money surrender was done

  18       immediately, it was done without hesitation, and it

  19        was done without knowing the exact benefit that he

  20       would   receive.


  21               Again, this was a law enforcement operation.

  22       It was extremely dangerous.          It took several months.

  23       I want to thank Agent Cascio for his professionalism

  24       in allowing this to be such a successful operation.

  25               So what is $114 million worth?           It's certainly
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 139 of 163 PageID #: 1560
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 65 of 80 PagelD 240
                                                                                65




    1       worth more than three levels that one gets for

    2       accepting responsibility when they stand before the

    3       court.


    4                Your Honor, in my memo I argue that my

    5       client's actions demonstrate the super acceptance of

    6       responsibility.       There are no Eleventh Circuit

    7       cases, as Mr. Ruddy points out, allowing courts to

    8       vary based on the voluntary surrender of forfeitable

    9       assets.       But by analogy, courts have allowed

  10        downward departures based on extraordinary

  11        presentence restitution.

  12                 In both instances. Your Honor, you have

  13        defendants prior to sentencing agreeing to return

  14        money that they have -- that they have from -- that

  15       they've made from their crimes.            The actions of my

  16       client of assisting and locating forfeitable assets

  17       in advance of sentencing should also be viewed as

  18       extreme remorse, or, as I call it in my memo,

  19       proactive remorse.        Many cooperators sit down and

  20       talk with the government.          My client was the first

  21       to surrender drug profits.

  22                 This is a case of first impression. Your

  23       Honor.     I   don't think there's     a case   in    the   United


  24       States District Court that has these facts .                 Your


  25       decision today should send a message.                You should
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 140 of 163 PageID #: 1561
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 66 of 80 PagelD 241
                                                                              66




    1       encourage similarly situated drug traffickers to do

    2       the same, that is, disgorging your ill-gotten gains

    3       will be recognized by district court judges as a

    4       form of cooperation or as a ground for a variance.

    5               I'm not suggesting that traffickers can buy

    6       their way out of jail.        But forking over millions of

    7       dollars does have value.         It's the same theory

    8       behind a 5K1 and a Rule 35, courts rewarding

    9       defendants for assisting the government.

  10                And when you consider its value, clearly you

  11        have to consider the amount, $114 million.              Do you

  12       divide by the price of a kilo in Tampa?              Kilos are

  13       destroyed.       At least money is put to good use,

  14       especially in a depressed economy.            And it was put

  15       to good use.

  16                In my memo. Your Honor, the President of

  17       Colombia used $25 million of the -- of my client's

  18       drug proceeds to help victims in Colombia that were

  19       devastated by massive flooding.            President Obama

  20       last year awarded $30 million in military aid to

  21       Colombia, just to give you an idea of the magnitude

  22       of the amount of money.

  23                Is surrendering $114 million worth more than

  24       the defendant who testifies for the government at

  25       trial?     I   think it should be.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 141 of 163 PageID #: 1562
 Case8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 67 of 80 Page!D 242^

    1               Your Honor, just briefly I'd mention

    2       sentencing disparities.        I mentioned the Pedro

    3       Navarette case in my memorandum, similar charges.

    4               I would like to also talk about lastly the

    5      conditions of my client's confinement.              My client

    6       has been   in   a total isolation     cell for    the last


    7       year.   Total isolation means total isolation.               He

   8        has -- 24 hours a day, seven days a week, he's in a

    9      small cell by himself.         He doesn't have any

  10       television.      The lights are on continuously.           He has

  11       a radio that picks up one Spanish channel.

  12                He occasionally gets 45 minutes of recreation

  13       time, if the guards allow him.           He has to ask

  14       permission when a guard listens, he doesn't speak

  15       English very well, to use the phone.              He's only

  16       allowed to leave his cell to see his attorney.

  17                I cited the case in my memo, the Pressley case

  18        where, on similar facts, though not as long, an

  19       inmate who was held in solitary confinement in

  20       Atlanta presentence, the court there held that

  21       conditions of presentence confinement could support

  22       a motion for downward departure, and I'd ask the

  23       Court to consider that, as well.

  24                Judge, the Court already mentioned that you

  25       read the family letters.          Thank you.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 142 of 163 PageID #: 1563
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 68 of 80 PagelD 243
                                                                              68




    1                THE COURT:    Thank you, Mr. White.        Is there

    2       anything the defendant would like to say?

    3                THE DEFENDANT:     Yes.    Good afternoon. Your

    4       Honor, prosecutor, agents, attorneys.            Thank you for

    5       giving me the opportunity to express how I feel

    6       today.

    7                Throughout this year that I've been

    8      incarcerated, that I've been in prison, isolated

    9      from the jail -- rest of the jail population in an

  10       isolation cell, I have had the time to re-capacitate

  11        and reflect upon the damage that I caused society

  12       for having committed my crimes.            And I have no

  13       justification for it whatsoever, and there is no

  14       justification for it whatsoever.

  15                 I am aware of my guilt and I deserve to be

  16       punished for my actions.          And also during this year,

  17       I've had the opportunity to read 77 self help books

  18       and of personal growth, and they've helped me

  19       greatly to change my way of thinking and to -- and

  20       acting in my new life.

  21                 Throughout my remorse and unlimited

  22       cooperation with the authorities and the government,

  23       I started to make up for somehow to society -- to

  24       make up for it to society.          It's the least that I

  25       could do to make up for my mistakes.             And from the
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 143 of 163 PageID #: 1564
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 69 of 80 PagelD 244
                                                                              69




    1       moment that I made this decision, I turned over $14

    2       million — $114,000 that were the product of drug

   '3       trafficking, and I gave information related to this

    4       crime.


    5                And by doing that, I put my whole family in

    6       imminent threat of death.         And I am grateful to the

    7       government of the United States that helped me and

    8      facilitated their transfer -- the transfer of my

    9      family into this country.

  10                 And I would also like to express my

  11        appreciation, as well, for having been given the

  12        opportunity to cooperate with the authorities, and

  13        by doing so, to be able to provide an example of

  14       growth and change to my children who are still

  15        young.

  16                 And I'd like to apologize to God, to the

  17        United States -- to the society of the United

  18        States, to my children and to my family for all the

  19       damages I have caused.         Thank you.

  20                 THE COURT:    Thank you, sir.       Mr. Ruddy?

  21                 MR. RUDDY:    Nothing further. Your Honor.

  22                 THE COURT:    Let me begin first -- Mr. Brown is

  23       absent.     Let me thank him and Mr. White for your

  24       presentation and Mr. Ruddy, and for the sentencing

  25       memorandums     which   were informative.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 144 of 163 PageID #: 1565
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 70 of 80 PagelD 245
                                                                                 70




    1                Section 3553(a) of Title 18 sets forth a

    2       series of sentencing considerations, the ultimate

    3       goal being to impose a fair sentence, one which is

    4       sufficient but not greater than necessary to satisfy

    5       these statutory purposes.

    6                I begin first by pointing out the seriousness

    7       of the offense for which this defendant has pled

    8       guilty and accepted responsibility.            Rarely in the

    9       courts of this country do you see the size and

  10        complexity represented by these conspiracies in

  11       these cases, including this one.            We are beginning

  12       to   see them     because   of the successful efforts of law
                                                                             (




  13       enforcement.        They are, simply put, mind boggling.

  14        The amount of money and cocaine involved gives one

  15        pause.

  16                 The   seriousness of the    offense should     be


  17       reflected by the sentence.          It's not just the use of

  18       cocaine.        It's the devastating impact of that

  19       substance on this country, on the neighborhoods of

  20       this country when that cocaine is converted to

  21       crack, and the destruction and economic damage

  22       resulting from not only the use and the trafficking

  23       of cocaine, but the attendant economic crimes and

  24       any number of criminal offenses which can be tied

  25       directly to the use and abuse of crack cocaine and
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 145 of 163 PageID #: 1566
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 71 of 80 PagelD 246
                                                                              71




    1       powder cocaine.

    2               This country has invested untold millions and

    3       billions of dollars in combatting drug trafficking.

    4       Notwithstanding the staggering amount of

    5       disgorgement this defendant has voluntarily made, I

    6       would only speculate that it's significantly less

    7       than what this country has invested in investigating

    8       and prosecuting individuals like this defendant.

    9               It's unfortunate.       One, that the crimes are

  10        committed but, two, that this country has to devote

  11        significant resources to combatting these types of

  12        offenses.     And that is why this defendant scores out

  13        to life.    And life in the federal system is life.

  14                He has to his credit done what he can to put

  15        himself in the best position he can be in at this

  16       juncture, including but not limited to his voluntary

  17       disgorgement of in excess of $114 million.               And he

  18        has cooperated.

  19                Words like significant, beyond excellent

  20        memory, countless debriefings, having done

  21       everything possible to provide information, those

  22       are strong words and indicative of the weight the

  23       government gives to this defendant's cooperative

  24       efforts, and those will, no doubt, continue.

  25                There are two perspectives on cooperation.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 146 of 163 PageID #: 1567
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 72 of 80 PagelD 247
                                                                                72




    1       Senor, that I see.       One is you have provided

    2       significant, substantial, extraordinary cooperation,

    3       which is a good thing.        But on the other hand, you

    4       are in a position to have done so, which is not such

    5       a good thing.      The higher up in these drug

    6       trafficking organizations, the more an individual

    7       can offer by way of substantial assistance.

    8               And I recall as I sit here in every one of

    9       these sentencings these poor crewmen onboard these

  10        go-fasts who are serving, at least from my

  11        perspective, anywhere from six or seven to 21 years

  12        in United States prisons without the ability to

  13        provide information and cooperation.            Some of them

  14        will die in prison, no doubt.          Most of them will

  15       languish, lose contact with their families.               And you

  16        must shoulder that responsibility.

  17                I'm not here to send a message, Mr. White.              I

  18        appreciate the argument and the suggestion.              But,

  19       certainly, I have on occasion departed beyond what

  20       the government has recommended for the very purpose

  21       of indicating to a particular defendant that there

  22       is a judicial recognition of the significance of

  23       cooperation.      But every case depends on its own

  24       facts, of course.

  25               I place significance on the extent and quality
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 147 of 163 PageID #: 1568
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 73 of 80 PagelD 248
                                                                               73




    1       of the government's -- or the assessment of the

    2       quality and significance of the defendant's

    3       cooperation by the government.          That is why I

    4       pondered what seemingly was a slightly different

    5       approach in the unrelated but similar case.

    6               I am not necessarily persuaded by this

    7       argument that this district, this United States

    8       Attorney's Office does not fairly and adequately

    9       assess cooperation.       That is an executive function.

  10        And it certainly differs from jurisdiction to

  11        jurisdiction.      But I can only deal with what is

  12        before me.     This United States Attorney's Office has

  13        determined an eight-level departure is appropriate.

  14                Several   matters stand out to       me   in   addition   to


  15       the voluntary disgorgement, which I don't choose to

  16       characterize as super acceptance of responsibility.

  17        I think it certainly is perhaps accurately called

  18       that.    But at the same time, as I said, he is able

  19       to do what he can do because he's in a position to

  20       do that.     It simply is a factor I will consider in

  21       imposing an appropriate sentence.            I don't believe

  22       it to be a basis for a downward departure.                It's

  23       more appropriately considered a basis for a

  24       variance.


  25               Conditions of confinement, I do not find
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 148 of 163 PageID #: 1569
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 74 of 80 PagelD 249
                                                                              lA




    1       anything in the description that justifies a

    2       downward departure.        Incarceration is what it is.

    3       He certainly has not been mistreated.            He has been

    4       fed, cared for, provided the comfort and security of

    5       a safe prison environment, absent of which he may

    6       very well have been subjected to retaliatory

    7       measures.


    8               His family has relocated.         They have been able

    9       to avail themselves of the generosity of the United

  10        States government.       That has mitigated at least to

  11        some degree the risk attendant to this defendant's

  12        drug activities; a benefit, in my view, to the

  13        defendant.


  14                Ultimately, having considered all these

  15       matters, it simply is a matter of how much time is

  16       sufficient but not greater than necessary to reflect

  17       the statutory purposes of sentencing.

  18                Considering the defendant's cooperative

  19       efforts, the extent of the disgorgement, his

  20       voluntary coming forward in Argentina with his

  21       attorney to begin this process, waiving extradition,

  22       or at least consenting to extradition, being

  23       available to the agent on countless occasions, being

  24       available to distant United States Attorney's

  25       Offices for cooperation, all of those matters are
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 149 of 163 PageID #: 1570
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 75 of 80 PagelD 250
                                                                                      75




    1       certainly matters which should be reflected in the

    2       sentence.


    3               Ultimately, the sentence should promote

    4       respect for the law, act as a deterrent and protect

    5       the public.      Apparently that's working, Mr. White,

    6       because these higher-up traffickers are beginning to

    7       come forward on their own, realizing that their

    8       apparent days of liberty are numbered.                 So I suspect

    9       that that is     a   semblance   of   deterrence.       You       would


  10        know   more   than   me.


  11                Having considered all these matters, I have

  12       determined, after granting the 5K1.1 motion, which

  13       is docket 58, I'm going to depart downward ten

  14       levels to a level 33 to reflect, in addition to the

  15       government's evaluation of the defendant's

  16       cooperative effort's, the Court's evaluation.

  17                He may or may not be back before the Court for

  18       an   additional consideration          under   Rule    35.     I


  19       presume that he will.           That would take this

  20       defendant to a level 33, a range of 135 to 168

  21       months.


  22                I am going to vary from that, however, and

  23       impose a sentence pursuant to the Sentencing Reform

  24       Act of 1984 to        a   terms of 120 months     as   to Counts


  25       One, Two, Four and Five, consistent with the
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 150 of 163 PageID #: 1571
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 76 of 80 PagelD 251
                                                                                76




    1       statutory minimum mandatory penalty, but also in

    2       recognition of the defendant's substantial

    3       assistance.     A sentence at the level suggested by

    4       defense counsel would not promote the statutory

    5       purposes of sentencing.         As to Count Three, a

    6       sentence, likewise, of ten years, those terms to run

    7       concurrent.


    8               Upon his release, he will serve a five-year

    9       period of supervised release as to each count.

  10        Those terms, again, to run concurrent.             Subject to

  11       the standard terms and conditions adopted by this

  12       court, special conditions being if he is deported,

  13        he   shall not reenter the     United States     without the


  14       express permission of the United States government.

  15                If he is supervised, which I presume he may

  16       be, he is subject to the mandatory drug testing

  17       requirements of the Violent Crime Control Act.                This

  18       is a qualifying felony.         He will cooperate in the

  19       collection of DNA as directed by his probation

  20       officer.     He will provide probation with access to

  21       all financial information upon request.

  22                What says the government as to a fine?

  23                MR. RUDDY:     Your Honor, the defendant does

  24       possess significant assets, none of which are in the

  25       United States.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 151 of 163 PageID #: 1572
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 77 of 80 PagelD 252
                                                                              77




    1               THE COURT:     But he does have the ability to

    2       pay a fine, assuming he liquidates those assets.

    3               MR. RUDDY:     Yes, sir.

    4               THE COURT:     Mr. White, any comments on that,

    5       sir?


    6               MR. WHITE:     Judge, the only thing I can tell

    7       you is that the assets that are listed in paragraph

    8       -- paragraph 75 of the PSI, there's six properties.

    9       We've actually in an effort to — there's a

  10        forfeiture procedure happening in Colombia.              These

  11        assets, we were attempting to forfeit to the

  12        Colombian government.        That has not happened.         So

  13        all I can tell you is these are assets.             They still

  14       exist.     They still have a value.         And I don't know

  15        what efforts can be made to try to liquidate those.

  16                THE COURT:     All right.     I'll impose a fine of

  17       $50,000, recognizing that the defendant does have

  18       the ability to pay, although with some difficulty.

  19       He is also assessed a 500-dollar special assessment.

  20       That's $100 per count of conviction, which is due

  21       immediately.

  22                Is there a separate forfeiture order sought by

  23       the government?

  24                MR. RUDDY:     I don't believe so. Your Honor.

  25                THE COURT:     All right.     Of course, by the
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 152 of 163 PageID #: 1573
 Case 8;08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 78 of 80 PagelD 253
                                                                               78




    1       extent of his — as a result of his cooperative

    2       efforts under Section 5K1.1, this defendant is not

    3       subject to the minimum mandatory penalties provided

    4       by law.

    5                 What says the government as to the underlying

    6       indictment?


    7                 MR. RUDDY:    Oh, Your Honor, we move to dismiss

    8       the original indictment.

    9                 THE COURT:    As to this defendant, that motion

  10        is granted.      The original indictment is dismissed.

  11                  Mr. White, do you have a facility you'd like

  12        me   to   recommend?


  13                  MR. WHITE:    Yes, Judge.     Anywhere close to the

  14        southern -- South Florida area, please.

  15                  THE COURT:    Well, there's one.        Obviously, we

  16        have Coleman     here   and Miami down    in --


  17                  MR. WHITE:    Coleman first, Miami second.         I'm

  18       sorry, Miami first, Coleman second.             Excuse me.

  19                  THE COURT:    Okay.   I'll recommend designation

  20       at Miami and alternatively Coleman.

  21                  Having pronounced sentence, are there any

  22       objections to the sentence imposed or the manner in

  23        which it has been pronounced?          Mr. Ruddy?

  24                  MR. RUDDY:    No, Your Honor.

  25                  THE COURT:    Mr. White?
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 153 of 163 PageID #: 1574
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 79 of 80 PagelD 254
                                                                                79




    1               MR. WHITE:     No, Your Honor.

    2               THE COURT:     Gentlemen, thank you.         Let me then

    3       advise Senor Caicedo-Velandia, you do have 14 days

    4       to appeal the judgment and sentence of the Court.

    5       You are entitled to be represented by an attorney.

    6       If you're not able to pay one, the Court will

    7       appoint a lawyer to represent you on appeal, and the

    8       clerk will accept your appeal without payment of the

    9       filing fee.

   10               Mr. White will review with you the advantages

   11       and disadvantages of filing an appeal, not the least

   12       of which is the effect on your eligibility for a

  13        Rule 35 motion.      It is your decision, however.           Just

  14        be aware that you must make that decision within 14

  15        days so that the appeal can be filed timely.

  16                And if you determine not to appeal, of course,

  17        your attorney will document his file to reflect that

  18       important decision.         Do you have any questions about

  19       that, sir?

  20                THE   DEFENDANT:    No.


  21                THE COURT:     All right.     Buenos suerte, Senor.

  22       Thank you, gentlemen.

  23               COURTROOM SECURITY OFFICER:           All rise.

  24                (Proceedings concluded at 3:15 PM.)

  25
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 154 of 163 PageID #: 1575
 Case 8:08-cr-00152-JDW-MAP Document 66 Filed 01/05/12 Page 80 of 80 PagelD 255
                                                                              80




    1                          CERTIFICATE

    2


    3       STATE OF FLORIDA               )

    4       COUNTY OF HILLSBOROUGH         )

    5          I, Linda Starr, RPR, Official Court Reporter for

    6     the United States District Court, Middle District,

    7     Tampa Division,

    8          DO HEREBY CERTIFY, that I was authorized to and

    9     did, through use of Computer Aided Transcription,

   10     report in machine shorthand the proceedings and

   11     evidence in the above-styled cause, as stated in the

   12     caption hereto, and that the foregoing pages,

  13      numbered 1 through 80, inclusive, constitute a true

  14      and correct transcription of my machine shorthand

  15      report of said proceedings and evidence.

  16           IN WITNESS WHEREOF, I have hereunto set my hand in

  17      the City of Tampa, County of Hillsborough, State of

  18      Florida, this 4th day of January 2012.

  19


  20


  21                     /s/ Linda Starr
                    Linda Starr, RPR, Official Court Reporter
  22


  23


  24


  25
       Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 155 of 163 PageID #: 1576
 »0 2«B                                                Document64 Filed 07/13/11 Page 1 of6 PagelD 168

                             UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF FLORIDA
                                                        TAMPA DIVISION



 UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE

                                                                 CASE NUMBER: 8:08-CR-152-T-27MAP
                                                                 USM NUMBER:         51844-018
 vs.



 LUIS AGUSTIN CAICEDO-VELANDIA
a/k/a "Don Luis," a/k/a "Don Lucho"
                                                                 Defendant's Attorney: Jay A. White & Jeffrey Brown
THE DEFENDANT:


X pleaded guilty to count(s) One through Five of the Superseding Indictment.
  pleaded nolo contendere to poiint(s) which was accepted by the court.
_ was found guilty on coimt(s) after a plea of not guilty.

TITLE & SECTION                      NATURE OF OFFENSE                                      OFFENSE ENDED               COUNT

21 U.S.C. § 963 and                  Conspiracy to Distribute Five Kilograms                April 12, 2010              One
960(b)(l)(B)(ii)                    or More of Cocaine

46 U.S.C. §§ 70503(a),              Conspiracy to Distribute Five Kilograms or              April 12, 2010             Two
70506(a), and (b); and              More of Cocaine on Board a Vessel Subject
21 U.S.C. § 960(b)(l)(B)(ii)        to the Jurisdiction of the United States

21 U.S.C. § 848                     Engagement in a Continuing Criminal                     April 12, 2010             Three
                                    Enterprise by Violation of Three or More
                                    Occasions of Various Felony Provisions

46 U.S.C. §§ 1903(a) and            Aiding and Abetting Persons on Board a Vessel           April 16, 2005             Four
 1903(g): 21 U.S.C. §§960           to Knowingly Distribute Five Kilograms or
(b)(l)(B)(ii); and 18 U.S.C.§ 2     More of Cocaine

46 U.S.C. §§ 1903(a) and            Aiding and Abetting Persons on Board a Vessel           June 9, 2005               Five
 1903(g); 21 U.S.C. §§ 960          to Knowingly Distribute Five Kilograms or
(b)(l)(B)(ii); and 18 U.S.C.§ 2     More of Cocaine

          The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

   The defendant has been found not guilty on count(s)
X The Original Indictment is dismissed on the motion of the United States.

TT IS FURTHER ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change
of name,residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid.
If ordered to pay restitution, the defendant must notify the court and United States Attorney of any material change in economic
circumstances.


                                                                                  Date of Imposition of Sentence: July 11, 2011




                                                                                              LS D. WHITTEMORE
                                                                                  UNWED STATES DISTRICT JUDGE
                                                                                                      %
                                                                                  DATE: July.     12.      2011
     Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 156 of 163 PageID #: 1577
          Case8:08-cr-00152-JDW-MAP Document 64 Filed 07/13/11 Page 2 of 6 Page!D 169
AOj45BJRey 06/05) Sheet 2 - Imprisonment(Judgment in a Criminal Case)
Defendant:          LUIS AGUSTIN CAICEDO-VELANDIA a/k/a "Don Luis," a/k/a "Don Lucho"                              Judgment - Page 2 of6
Case No,:          8:08-CR-152-T-27MAP


                                                              IMPRISONMENT

                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of ONE HUNDRED TWENTY (120) MONTHS as to Counts One, Two, Three, Four, and Five;
CONCURRENT.




Defendant shall be given credit toward the service ofa term of imprisonment for any time he/she has spent in official detention prior to
the date the sentence commences —(1)as a result ofthe offense for which the sentence was imposed;or(2)as a result ofany other charge
for which the Defendant was arrested after the commission ofthe offense for which the sentence was imposed; that has not been credited
against another sentence. 18 U.S.C, § 3585(b). ,


    The Court makes the following recommendations to the Bureau of Prisons: The Court recommends confinement at Miami,
or Coleman, alternatively.



 X The defendant is remanded to the custody of the United States Marshal.
   The defendant shall surrender to the United States Marshal for this district.

             at    a.m./p.m. on       .
             as notified by the United States Marshal.

   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
             before 2 p.m. on     .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.




                                                                    RETURN


        I have executed this judgment as follows:




        Defendant delivered on                                                     to

                                                                           , with a certified copy of this judgment.


                                                                                        United States Marshal


                                                                     By:
                                                                                        Deputy United States Marshal
      Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 157 of 163 PageID #: 1578
          Case 8:08-cr-00152-JDW-MAP Document 64 Filed 07/13/11 Page 3 of 6 PagelD 170
AO 245B (Rev. 06/05) Sheet 3 - Supervised Release (Judgment in a Criminal Case)

c2e No"^-■                                                                                                                  Judgment - Page 3 of 6
                                                            SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shall be on supervised release for a term of FIVE (5) YEARS as to Counts
One, Two, Three, Four, and Five; CONCURRENT,

          The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
         substance abuse. However, the Court orders the defendant to submit to random drug testing not to exceed 104 tests per vear.
         (Check, if applicable).

_        The defendant shall not possess a firearm, destructive device, or any other dangerous weapon. (Check, if applicable.)
JL       The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
_        The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works or
         is a student, as directed by the probation officer. (Check, if applicable.)
_        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
          If this judgment imposes a fine or restitution it is a condition of supervised release that the defendant pay in accordance with
          the Schedule of Payments sheet of this jud^ent.

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
          conditions on the attached page.

                                            STANDARD CONDITIONS OF SUPERYISION

1)        the defendant shall not leave the judicial district without the permission of the court or probation officer;
2)        the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days of each
          month;

3)        the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4)        the defendant shall support his or her dependents and meet other family responsibilities;
5)        the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;

6)        the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7)        the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
          substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
8)        the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
9)        the defendant shall not associate with any persons engaged in criminal activity and sihall not associate with any person convicted of a
          felony, unless granted permission to do so by the probation officer;

10)       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall f>ermit confiscation of any
          contraband observed in plain view of the probation officer;

11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
         permission of the court; and

13)      as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record
         or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's
         compliance with such notification requirement.
   Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 158 of 163 PageID #: 1579
         Case 8:08-cr-00152-JDW-MAP Document 64 Filed 07/13/11 Page 4 of 6 PagelD 171
AO 245B (Rev. 06/05)Sheet 3C - Supervised Release (Judgment in a Criminal Case)

Defendant:          LUIS AGUSTIN CAICEDO-VELANDIA a/k/a "Don Luis," a/k/a "Don Lucho"                       Judgment - Page 4 of 6
Case No.:           8:08-CR-152-T-27MAP

                                           SPECIAL CONDITIONS OF SUPERVISION

         The defendant shall also comply with the following additional conditions of super vised release:

         Should the defendant be deported, he/she shall not be allowed to re-enter the United States without the express permission of
         the appropriate governmental authority.
     Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 159 of 163 PageID #: 1580
           Case 8:08-cr-00152-JDW-MAP Document 64 Filed 07/13/11 Page 5 of 6 PagelD 172
  AO 245B (Rev 06/05) Sheet 5 - Criminal Monetary Penalties (Judgment in a Criminal Case)
 Defei^ant:             LUIS AGUSTJN CAICEDO-VELANDIA a/k/a "Don Luis," a/k/a "Don Lucho"                                  Judgment - Page 5 of6
 Case No.:              8:08-CR-152-T-27MAP                                                                                             ^


                                                 CRIMINAL MONETARY PENALTIES

              The defendant must pay the total criminal monetary penalties imder the schedule of payments on Sheet 6.
                                Assessment                                 Fine                            Total Restitution

              Totals;           $500.00                                    $50,000.00                      N/A


           The determination ofrestitution is deferred until                   .     An Amended Judgment in a Criminal Case(AO 245C) will
              be entered after such determination.

           The defendant must make restitution (including community restitution) to the following payees in the amount listed
           below.

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
           specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
           36o4(i), all non-federal victims must be paid before the United States.


 Name of Payee                                       Total Loss*                     Restitution Ordered                  Priority or Percentage




                                Totals:


 _         Restitution amotmt ordered pursuant to plea agreement $                                     .
 _         The defendant must pay interest on a fine or restitution of more than $2,500, unless the restitution or fine is paid in full
           before the fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet
           6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 _         The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          _         the interest requirement is waived for the               fine           restitution.
          _         the interest requirement for the              fine         restitution is modified as follows:


* Findings for the total amount of losses are required under Chapters 109A, 110,11OA,and 113A of Title 18 for the offenses committed
on or after September 13, 1994, but before April 23, 1996.
      Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 160 of 163 PageID #: 1581
           Case 8;08-cr-00152-JDW-MAP Document 64 Filed 07/13/11 Page 6 of6 PagelD 173
 AO 245B (Rev 06/05) Sheet6 - Schedule of Payments(Judgment in a Criminal Case)

 Defendant:          LUIS AGUSTIN CAICEDO-VELANDIA a/k/a "Don Luis," a/k/a "Don Lucho"                       Judgment - Page 6 of 6
 Case No.:          8:08-CR-152-T-27MAP



                                                        SCHEDULE OF PAYMENTS




 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A.          X,      Lump sum payment of$ 50.000.00 and $500.00 due immediately, balance due
                                     not later than                   , or
                                     in accordance           C,         D,        E or   F below; or
B-                  Payment to begin immediately(may be combined with      C,      D, or       F below); or
C-        —         Payment in equal              (e.g., weekly, monthly, quarterly) installments of $                         over a
                    period of               (e.g., months or years), to commence                  days (e.g., 30 or 60 days) after the
                    date of this judgment; or

                    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $              over a
                    period of
                           ^     ^    ,(e.g., months or years) to commence                         (e.g. 30 or 60 days) after release
                    from imprisonment to a term of supervision; or
E.                  Payment during the term of supervised release will commence within                                   (e.g., 30 or
                    60 days) after release from imprisonment. The court will set the payment plan based on an assessment of
                    the defendant's ability to pay at that time, or
F.                  Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment irnposes imprisonment, payment of criminal monetary
genalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
 lureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
_        Joint and Several

        Defendant and Co-Defendant Names and Case Numbers(including defendant number). Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate:


_        ITie defendant shall pay the cost of prosecution.
_        The defendant shall pay the following court cost(s):
_        The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1)assessment,(2)restitution principal,(3)restitution interest,(4)fine principal,(5)
fine interest,(6)community restitution,(7) penalties, and (8) costs, including cost of prosecution and court costs.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 161 of 163 PageID #: 1582
   Case 8:08-cr-00152-JDW-MAP Document 72 Filed 06/12/15 Page 1 of 1 PagelD 294

                                  UNITED STATES DISTRICT COURT
                                   MIDDLEDISTRICT OF FLORIDA
                                               TAMPA DIVISION

 UNITED STATES OF AMERICA

 V-                                                             CASE NO. 8:08-CR-152-T-27MAP

 LUIS AGUSTIN CAICEDQ-VELANDIA
                                                      /


                                                      ORDER


          BEFORE THE COURT is the Motion by the United States for Reduction of Defendant's

 Sentence,pursuantto Rule 35(b)(Dkt.70)and Defendant's Response(Dkt.71). Upon consideration,
          1.        The Motion by the United States for Reduction ofDefendant's Sentence,pursuant to

 Rule 35(b)is GRANTED. Defendant is hereby committed to the custody ofthe Bureau ofPrisons

 for imprisonment for a period of TIME SERVED.' The term of supervised release previously

 imposed shall remain the same.

          2.        The Clerk deliver two certified copies ofthis Order to the United States Marshal or

 other qualified officer and the copy serve as the commitment ofthe defendant.

          DONE AND ORDERED at Tampa,Florida this ^^ day of June,2015.


                                                               J^^S D. WHITTEMORE
                                                                  lited States District Judge
 Copies:
 U.S. Attorney's Office
 Defense CouDsel
 U.S. Marshal
 U.S. Probation
 Bureau ofPrisons




         'Defendantwasoriginallysentenced to 120 monthsimprisonment. The Govemment'sRule 35 motion requests
 a five level departure. Calculating from an Offense Level 30(97-121 months), departing five levels results in a base
 offense level of25(57-71 months). Defendant has served approximately sixty months of his sentence(See Dkt. 71),
 therefore a sentence oftime served is appropriate.
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 162 of 163 PageID #: 1583




  January 10, 2019



 The Honorable I. Leo Glasser
  United States District Judge

 Dear Your Honor,

 At first, I thankGo^ot^emr^^ me this opportunity to write this simple letter to Your
 Honor about                       Luis Caicedo^^^^^^^Hto be sentenced by Your
 Honor this montr^^^^^^^^^

 My brother Luis and I grew up in a middle-class family in Colombia from the 1960s to
                     owned a vehicle repair workshop, but he passed away^^Hj^^^^
^^^^^^^|(in 1980)^ur aunts helped my mother with our family
 My father taught us the way to improve our lives and to be successful was through
 study, effort and hard work. We children all followed his advice.




   A'' r"'/
    A           ir       ^ ^
Case 1:10-cr-00288-ILG Document 170 Filed 10/18/19 Page 163 of 163 PageID #: 1584




    want to apologize to Your Honor,
             grave
             rsent
              assis


                                           iwiiiiii;


   „      ^                                                                       but I
   o remember my brother Luis as always a friendly, kind, calm, respectful, generous
  loving person, especially toward our mother and our aunts.
  1 also remember that he tried at one point in his life to study economics and law at
  university in Colombia, and that he was always a positive and optimistic person.
 When my brother Luis was around eighteen years old, I remember there was a young
 child riear where we lived, who had surgery on his legs and for a while could not walk by
 himself and so could not get himself to school on his own. I found out that my brother
 Luis picked up this child every day for two months and brought him to school, until he
 recovered enough to go on his own. I found out about this because one day the father
 of the boy met me and asked why my brother didn't accept any money for helping them
 I told him simply that my brother Luis likes to help people when he can, and that he
 does not do it for money. That's my brother as I know him, as I remember him, and as I
 love him.


 i know that my request to Your Honor
                       IS uuimiiy rrom a Simple person, who fully relies on God and
 recognizes that my brother committed great errors. I ask for forgiveness again, and rely
 on the mercy, compassion, majesty, authority and wisdom of those who make the
 decisions.

 My brother needs an opportunity to rebuild his life and make up for his mistakes with his
 Tamily and society.
